Exhibit 10.13

 

EXELON CORPORATION

 

EMPLOYEE SAVINGS PLAN

 

(Incorporating Amendment Nos. 1 through 6)

 



--------------------------------------------------------------------------------

EXELON CORPORATION EMPLOYEE SAVINGS PLAN

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1

   1

TITLE, PURPOSE AND EFFECTIVE DATES

   1

ARTICLE 2

   2

DEFINITIONS

   2

ARTICLE 3

   7

PARTICIPATION

   7

Section 3.1. Eligibility for Participation

   7

Section 3.2. Applications for Before-Tax Contributions and After-Tax
Contributions

   7

Section 3.3. Transfer to Affiliates

   9

ARTICLE 4

   9

EMPLOYER CONTRIBUTIONS

   9

Section 4.1. Before-Tax Contributions

   9

Section 4.2. 402(g) Annual Limit on Before-Tax Contributions

   13

Section 4.3. Employer Matching Contributions

   15

Section 4.4. Limitations on Contributions for Highly-Compensated Eligible
Employees

   17

Section 4.5. Limitation on Employer Contributions

   25

ARTICLE 5

   26

EMPLOYEE CONTRIBUTIONS

   26

Section 5.1. After-Tax Contributions

   26

Section 5.2. Rollover Contributions

   27

Section 5.3. Special Accounting Rules for Rollover Contributions

   28

ARTICLE 6

   29

TRUST AND INVESTMENT FUNDS

   29

Section 6.1. Trust

   29

Section 6.2. Investment Funds

   29

ARTICLE 7

   30

PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS

   30

Section 7.1. Participant Accounts and Investment Elections

   30

Section 7.2. Allocation of Net Income of Trust Fund and Fluctuation in Value of
Trust Fund Assets

   32

Section 7.3. Allocations of Contributions Among Participants’ Accounts

   33

Section 7.4. Limitations on Allocations Imposed by Section 415 of the Code

   34

Section 7.5. Correction of Error

   36

ARTICLE 8

   36

WITHDRAWALS AND DISTRIBUTIONS

   36

Section 8.1. Withdrawals and Distributions Prior to Termination of Employment

   36

Section 8.2. Loans to Participants

   40

Section 8.3. Distributions Upon Termination of Employment

   43

Section 8.4. Time of Distribution

   46

Section 8.5. Designation of Beneficiary

   48

Section 8.6. Distributions to Minor and Disabled Distributees

   50

Section 8.7. “Lost” Participants and Beneficiaries

   50

 

(i)



--------------------------------------------------------------------------------

ARTICLE 9

   51

PARTICIPANTS’ STOCKHOLDER RIGHTS

   51

Section 9.1. Voting Shares of Common Stock

   51

Section 9.2. Tender Offers

   52

ARTICLE 10

   53

SPECIAL PARTICIPATION AND DISTRIBUTION RULES RELATING TO REEMPLOYMENT OF
TERMINATED EMPLOYEES AND EMPLOYMENT BY RELATED ENTITIES

   53

Section 10.1. Change of Employment Status

   53

Section 10.2. Reemployment of an Eligible Employee Whose Employment Terminated
Prior to His or Her Becoming a Participant

   54

Section 10.3. Reemployment of a Terminated Participant

   54

Section 10.4. Employment by an Affiliate

   54

Section 10.5. Leased Employees

   55

Section 10.6. Reemployment of Veterans

   55

ARTICLE 11

   57

ADMINISTRATION

   57

Section 11.1. The Administrator and the Investment Committee

   57

Section 11.2. Claims Procedure

   62

Section 11.3. Procedures for Domestic Relations Orders

   64

Section 11.4. Notices to Participants, Etc.

   66

Section 11.5. Notices to Administrator

   66

Section 11.6. Records

   67

Section 11.7. Reports of Trustee and Accounting to Participants

   67

Section 11.8. Electronic Media

   67

ARTICLE 12

   68

PARTICIPATION BY OTHER EMPLOYERS

   68

Section 12.1. Adoption of Plan

   68

Section 12.2. Withdrawal from Participation

   68

Section 12.3. Company as Agent for Employers

   68

ARTICLE 13

   69

CONTINUANCE BY A SUCCESSOR

   69

ARTICLE 14

   70

MISCELLANEOUS

   70

Section 14.1. Expenses

   70

Section 14.2. Non-Assignability

   70

Section 14.3. Employment Non-Contractual

   72

Section 14.4. Limitation of Rights

   72

Section 14.5. Merger or Consolidation with Another Plan

   73

Section 14.6. Gender and Plurals

   73

Section 14.7. Applicable Law

   73

Section 14.8. Severability

   73

Section 14.9. No Guarantee

   73

ARTICLE 15

   74

TOP-HEAVY PLAN REQUIREMENTS

   74

Section 15.1. Top-Heavy Plan Determination

   74

Section 15.2. Definitions and Special Rules

   74

Section 15.3. Minimum Contribution for Top-Heavy Years

   75

 

(ii)



--------------------------------------------------------------------------------

ARTICLE 16

   77

AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION

   77

Section 16.1. Amendment.

   77

Section 16.2. Establishment of Separate Plan.

   77

Section 16.3. Termination and Distributions upon Termination of the Plan.

   78

Section 16.4. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries.

   79

SUPPLEMENT I

   1

Transfers from Other Plans

   1

SUPPLEMENT II

   3

Elective Transfers Between This Plan and Plans of Affiliates or the TXU 401(k)
Plan

   3

SUPPLEMENT III

   5

Merger of Certain AmerGen Plans into this Plan

   5

 

(iii)



--------------------------------------------------------------------------------

ARTICLE 1

 

TITLE, PURPOSE AND EFFECTIVE DATES

 

The title of this Plan shall be the “Exelon Corporation Employee Savings Plan.”
This Plan is an amendment and restatement of the Commonwealth Edison Employee
Savings and Investment Plan as in effect on March 29, 2001, and shall be
effective March 30, 2001 in respect of Participants whose employment terminates
on or after such date, provided, however, that:

 

  (i) any provision that specifies a different effective date shall be effective
as of such date;

 

  (ii) the deletion of the family aggregation rules shall be effective as of
January 1, 1997;

 

  (iii) the provisions respecting Military Service shall be effective with
respect to reemployments initiated on or after December 12, 1994;

 

  (iv) Section 4.4 (relating to the nondiscrimination rules imposed by sections
401(k) and 401(m) of the Code) shall be effective as of January 1, 1997,
provided, that the average deferral percentage and the average contribution
percentage for the 1997-2000 plan years under the PECO Energy Company Employee
Savings Plan shall be determined by using prior plan year data for non-highly
compensated eligible employees; and

 

  (v) Section 7.4 (relating to the limitations imposed by section 415 of the
Code) shall be effective (a) as of January 1, 1995 with respect to the deletion
of the reference to “one fourth of the dollar limitation under former section
415(b)(1)(A) of the Code,” (b) as of January 1, 1998 with respect to the
definition of “compensation” contained therein, (c) as of January 1, 2000 with
respect to the deletion of the combined plan limit formerly required by section
415(e) of the Code and (d) as of January 1, 2001 with respect to the increase in
the dollar limit on aggregate annual additions from $30,000 to $35,000.

 

As of March 30, 2001, the PECO Energy Company Employee Savings Plan is merged
into the Plan and shall be governed by the provisions hereof. In order to
implement the changes made by and incidental to this amendment and restatement
of the Plan and the merger of the PECO Energy Company Employee Savings Plan into
the Plan, during a transition period beginning on March 30, 2001 and ending on a
date as soon as administratively practicable thereafter as determined by the
Administrator, investments, withdrawals, loans and distributions under the Plan

 

1



--------------------------------------------------------------------------------

shall (notwithstanding any contrary term of the Plan) be subject to certain
rules and restrictions as determined by the Administrator.

 

This Plan is designated as a “profit sharing plan” within the meaning of section
1.401-1(a)(2)(ii) of the Regulations; and is also designated as an ERISA section
404(c) Plan within the meaning of section 2550.404c-1 of the Regulations. In
addition, the portion of the Plan invested in the Employer Stock Fund described
in Section 6.2 is designated as an “employee stock ownership plan” within the
meaning of section 4975(e)(7) of the Code and, as such, is designed to invest
primarily in “qualifying employer securities” as defined in section 4975(e)(8)
of the Code.

 

ARTICLE 2

 

DEFINITIONS

 

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

 

(1) Administrator. The person or committee responsible for certain
administrative matters related to the Plan, which is appointed by the
Compensation Committee of the Board of Directors of the Company pursuant to
Section 11.1.

 

(2) Affiliate. (a) A corporation that is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer, (c)
any organization (whether or not incorporated) that is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) that includes
an Employer, a corporation described in clause (a) of this subdivision or a
trade or business described in clause (b) of this subdivision or (d) any other
entity that is required to be aggregated with an Employer pursuant to
Regulations promulgated under section 414(o) of the Code.

 

(3) After-Tax Contributions. Contributions made by a Participant pursuant to
Section 5.1.

 

(4) After-Tax Contributions Account. The account established pursuant to Section
7.1 to which shall be credited (i) a Participant’s After-Tax Contributions, (ii)
any after-tax contributions transferred to the Plan from the PECO Energy Company
Employee Savings Plan (including any after-tax contributions transferred to such
plan from the Philadelphia Electric

 

2



--------------------------------------------------------------------------------

Company Tax Reduction Act Stock Ownership Plan) on behalf of such Participant
and (iii) earnings (or losses) thereon.

 

(5) Before-Tax Contributions. Contributions made on behalf of a Participant
pursuant to Section 4.1.

 

(6) Before-Tax Contributions Account. The account established pursuant to
Section 7.1 to which shall be credited (i) a Participant’s Before-Tax
Contributions, (ii) any before-tax contributions transferred to the Plan from
the PECO Energy Company Employee Savings Plan on behalf of such Participant and
(iii) earnings (or losses) thereon.

 

(7) Beneficiary. The person or persons entitled under Section 8.5 to receive
benefits in the event of the death of a Participant. For any period in which the
Plan is not an “ERISA section 404(c) Plan” as defined in Regulations under
section 404(c) of ERISA, each Beneficiary shall be a “named fiduciary” within
the meaning of section 402(a)(1) of ERISA for the sole purpose of directing the
Trustee with respect to the exercise of shareholder rights pursuant to Article 9
(relating to Participant’s stockholder rights).

 

(8) Code. The Internal Revenue Code of 1986, as amended.

 

(9) Common Stock. The common stock, without par value, of Exelon Corporation.

 

(10) Company. Exelon Corporation, a Pennsylvania corporation, or any successor
to such corporation that adopts the Plan pursuant to Article 13.

 

(11) Compensation. The normal base pay under the applicable Exelon East or West
payroll of an Employee from an Employer for personal services rendered,
including (i) nuclear license premiums for management employees, (ii) meter
readers’ bonuses, (iii) solely for employees who are represented by IBEW Local
Union 15 and covered under that certain Collective Bargaining Agreement dated
September 15, 2000 between Commonwealth Edison Company and IBEW Local Union 15,
as such agreement may be amended from time to time, overtime pay, but only
amounts paid with respect to hours worked in excess of an Employee’s normally
scheduled hours, and excluding (i) salary continuation or lump sum payments
under a severance benefit plan, or other severance arrangement, of an Employer,
(ii) bonuses or incentive awards (other than meter readers’ bonuses), (iii)
overtime pay for management employees, (iv) shift premiums, (v) fringe benefits,
(vi) other extraordinary payments and (vii) payments made in a form other than
cash, but without reduction on account of the Employee’s election to have his or
her pay reduced pursuant to a qualified cash or deferred arrangement described
in section 401(k) of the Code, a qualified transportation fringe benefit program
described in section 132(f) of the Code or a cafeteria plan described in section
125 of the Code. For purposes of the preceding sentence, the normal base pay of
an Employee who works and is compensated based on a shift schedule other than a
basic work week consisting of five regularly scheduled eight-hour work days
shall be computed by multiplying the number of regularly scheduled basic work
hours for which such Employee is paid by his or her basic hourly rate,
determined without regard to any premium payments made at an overtime rate for
such work. An Employee’s “compensation” (within the meaning of section 415 of
the Code) for any Plan Year in excess of the applicable dollar limitation
contained in Code Section 401(a)(17) (as adjusted for changes in the cost of
living pursuant to

 

3



--------------------------------------------------------------------------------

section 401(a)(17) of the Code), shall be not be taken into account for any
purpose under the Plan. Notwithstanding the preceding, effective January 1,
2003, normal base pay shall also include lump sum merit increases to base pay.

 

(12) Disability. A physical or mental condition which, in the judgment of the
Administrator, based upon medical reports and other evidence satisfactory to the
Administrator, permanently prevents a Participant from satisfactorily performing
his or her usual duties or the duties of such other position available to him
and for which he is qualified by reason of his or her training, education or
experience.

 

(13) Effective Date. March 30, 2001.

 

(14) Eligible Employee. An Employee other than (i) an Employee the terms of
whose employment are subject to a collective bargaining agreement that does not
provide for participation in this Plan, (ii) an Employee on an unpaid leave of
absence (except as required by applicable law respecting Military Service),
(iii) an Employee paid on the temporary payroll of an Employer who has never
completed 1,000 Hours of Service in any period of twelve consecutive months
beginning with the Employee’s date of employment or any anniversary thereof and
(iv) an individual rendering services to an Employer who is not on the payroll
of any Employer. It is expressly intended that an individual rendering services
to an Employer pursuant to any of the following agreements shall be excluded
from Plan participation pursuant to clause (iv) of this subdivision even if a
court or administrative agency determines that such individual is an Employee:
(a) an agreement providing that such services are to be rendered as an
independent contractor, (b) an agreement with an entity, including a leasing
organization within the meaning of section 414(n)(2) of the Code, that is not an
Employer or (c) an agreement that contains a waiver of participation in the
Plan.

 

(15) Employee. An individual whose relationship with an Employer is, under
common law, that of an employee.

 

(16) Employer. The Company, any Affiliate thereof that was an Employer under the
Plan or a participating employer under the PECO Energy Company Employee Savings
Plan immediately prior to the Effective Date (including IBEW Local Union 15, but
only with respect to Employees the terms of whose employment are subject to a
collective bargaining agreement that provides for participation in the Plan),
and any other Affiliate that, with the consent of the Company elects to
participate in the Plan in the manner described in Article 12 and any successor
Affiliate that adopts the Plan pursuant to Article 13. If any entity described
in the preceding sentence withdraws from participation in the Plan pursuant to
Section 12.2, such entity shall thereupon cease to be an Employer.

 

(17) Employer Matching Contributions. Contributions made by an Employer pursuant
to Section 4.3.

 

(18) Employer Matching Contributions Account. The account established pursuant
to Section 7.1 to which shall be credited (i) any Employer Matching
Contributions made on behalf of a Participant, (ii) any employer matching
contributions transferred to the Plan from the PECO Energy Company Employee
Savings Plan (including any employer matching contributions

 

4



--------------------------------------------------------------------------------

transferred to such plan from the Philadelphia Electric Company Tax Reduction
Act Stock Ownership Plan) on behalf of such Participant and (iii) earnings (or
losses) thereon.

 

(19) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

(20) Hour of Service. Each hour for which an Employee is directly or indirectly
compensated by, or entitled to receive compensation from, an Employer. For
purposes of this subdivision (20), compensation shall mean the total earnings
paid, directly or indirectly, to the Employee by an Employer, including any back
pay, irrespective of mitigation of damages, either awarded to the Employee or
agreed to by an Employer. The computation of Hours of Service and the periods to
which Hours of Service are credited shall be determined under uniform rules
adopted by the Administrator in accordance with Department of Labor regulations
§2530.200b-2(b), (c) and (f).

 

(21) Investment Committee. The committee responsible for certain investment
matters related to the Plan, which is appointed by the Risk Management Committee
of the Board of Directors of the Company pursuant to Section 11.1.

 

(22) Military Service. The performance of duty on a voluntary or involuntary
basis in a “uniformed service” (as defined below) under competent authority of
the United States government and includes active duty, active duty for training,
initial active duty for training, inactive duty training, full-time National
Guard duty, and a period for which a person is absent from employment for the
purpose of an examination to determine the fitness of the person to perform any
such duty. For purposes of the preceding sentence, the term “uniformed service”
means the Armed Forces, the Army National Guard and the Air National Guard when
engaged in active duty for training, inactive duty training, or full-time
National Guard duty, the commissioned corps of the Public Health service, and
any other category of persons designated by the President of the United States
in time of war or emergency.

 

(23) Participant. An Eligible Employee who satisfies the conditions set forth in
Section 3.1. An individual shall cease to be a Participant upon the complete
distribution, or transfer of his or her account under the Plan. For any period
in which the Plan is not an “ERISA section 404(c) Plan” as defined in
Regulations under section 404(c) of ERISA, each Participant shall be a “named
fiduciary” within the meaning of section 402(a)(1) of ERISA for the sole purpose
of directing the Trustee with respect to the exercise of shareholder rights
pursuant to Article 9 (relating to Participants’ stockholder rights).

 

(24) Plan. The plan herein set forth, and as from time to time amended.

 

(25) Plan Year. The twelve-month period beginning on each January 1.

 

(26) Regulations. Written final or temporary promulgations of the Department of
Labor construing Title I of ERISA or the Internal Revenue Service construing the
Code.

 

(27) Rollover Account. The account established pursuant to Section 7.1 to which
shall be credited (i) any rollover contribution made by or on behalf of an
Eligible Employee or a Participant, (ii) any rollover contribution transferred
to the Plan from the PECO Energy Company Employee Savings Plan on behalf of such
Participant and (iii) earnings (or losses) thereon.

 

5



--------------------------------------------------------------------------------

(28) Termination Date. (a) The date an Employee quits, retires, is discharged
from employment by an Employer or dies, (b) the date the Employee’s employer
ceases to be an Employer on account of its sale to a party or parties that do
not qualify as an Affiliate of any Employer, (c) the first anniversary of the
Employee’s first date of absence from employment by an Employer for any other
reason, except as provided in clause (d) or (e) below, (d) in the case of an
Employee who is absent from employment for maternity or paternity reasons, the
second anniversary of the first date of such absence or (e) the last date
following a period of Military Service as of which the Employee has reemployment
rights under applicable law. For purposes of this subdivision (27), an absence
from employment for maternity or paternity reasons means an absence (1) by
reason of the pregnancy of the Employee, (2) by reason of the birth of a child
of the Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by such Employee or (4) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. Notwithstanding the foregoing sentences, an Employee’s absence
from employment for maternity or paternity reasons or for Military Service shall
not be considered in determining the Employee’s Termination Date unless the
Employee, upon the Administrator’s request, provides certification that the
leave was taken for one of the reasons enumerated in the preceding sentence.

 

(29) Trust. The trust created by agreement between the Company and the Trustee,
as from time to time amended.

 

(30) Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the Trust agreement.

 

(31) Trustee. The trustee that executes the Trust instrument provided for in
Article 6, or any successor trustee or, if there is more than one trustee acting
at any time, all of such trustees collectively.

 

(32) Valuation Date. Each business day, as determined by the Trustee, or such
other days as the Administrator may designate.

 

(33) VRU. The telephonic voice response unit designated by the Administrator,
which may be used to make certain elections under the Plan. The VRU shall
require each Participant, or Beneficiary, as the case may be, to provide such
identification data as may, from time to time, be required by the VRU. The
Administrator shall cause to be kept such records of VRU activity as it shall
deem necessary or appropriate, and such records shall constitute valid
authorization of the elections made by each Participant and Beneficiary for all
purposes of the Plan and applicable Regulations. No written authorization shall
be required from a Participant or Beneficiary after an election has been made by
calling the VRU.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

 

PARTICIPATION

 

Section 3.1. Eligibility for Participation.

 

Each Eligible Employee who immediately before the Effective Date was a
Participant in the Plan or a participant in the PECO Energy Company Employer
Savings Plan shall continue to be a Participant as of the Effective Date. Each
other Eligible Employee who is a member of a bargaining unit represented by IBEW
Local Union 15 shall be eligible to become a Participant on the first day of the
payroll period coinciding with or next following the date he or she has
completed three months of employment with an Employer (regardless of the number
of Hours of Service actually performed). Each other Eligible Employee shall be
eligible to become a Participant on the first day of the payroll period
coinciding with or next following the date of his or her employment.

 

Section 3.2. Applications for Before-Tax Contributions and After-Tax
Contributions.

 

(a) Regular Payroll Before-Tax and After-Tax Contributions. Each Eligible
Employee who desires to commence Before-Tax Contributions or After-Tax
Contributions shall make a request in the manner prescribed by the Administrator
specifying the Employee’s chosen rate of Before-Tax Contributions for each
payroll period or his or her chosen rate of After-Tax Contributions for each
payroll period, or both. Such request shall authorize the Employee’s Employer to
reduce the Eligible Employee’s Compensation by the amount of any such Before-Tax
Contributions, to make regular payroll deductions of any such After-Tax
Contributions or both, as the case may be. The request shall also specify the
Employee’s investment elections pursuant to Section 7.1(b) and shall evidence
the Employee’s acceptance of and agreement to all provisions of

 

7



--------------------------------------------------------------------------------

the Plan. In addition, an Eligible Employee who is not a member of a bargaining
unit represented by IBEW Local Union 15 on the date of his or her employment may
elect, in accordance with the provisions of this paragraph (a), to become a
Participant on the first day of the payroll period coinciding with or next
following such date. All requests to commence contributions pursuant to this
paragraph (a) shall be effective as of such time after the Administrator (or its
delegate) receives such request as shall be established by the Administrator,
provided, that all such requests shall be effective on the first day of a
payroll period commencing not more than 30 days after receipt thereof by the
Administrator (or its delegate). A Participant’s request to make before-tax
contributions under the PECO Energy Company Employee Savings Plan as in effect
immediately prior to the Effective Date shall be effective for purposes of the
Plan on the Effective Date.

 

(b) Quarterly Incentive Award Before-Tax Contributions. With respect to
quarterly incentive awards earned prior to January 1, 2002, each Eligible
Employee may request, in the manner prescribed by the Administrator, to reduce
his or her compensation by an amount equal to 100 percent of any such quarterly
incentive awards that would otherwise be paid to such Participant; provided,
however, that for the Plan Year which includes the Effective Date, such
reduction shall be available solely with respect to quarterly incentive awards
payable on or after the later of (i) the Effective Date and (ii) the first date
thereafter which the Administrator determines is administratively practicable
with respect to Employees of such Participant’s Employer. Before-Tax
Contributions pursuant to this paragraph (b) shall be invested in accordance
with the Participant’s investment election under paragraph (a) of this Section
(or, if no such election is in effect, in accordance with an investment election
made by such Participant in the manner prescribed by the Administrator).

 

8



--------------------------------------------------------------------------------

Section 3.3. Transfer to Affiliates.

 

If a Participant is transferred from one Employer to another Employer or from an
Employer to an Affiliate, such transfer shall not terminate the Participant’s
participation in the Plan and such Participant shall continue to participate in
the Plan until an event occurs that would have terminated his or her
participation had the Participant continued in the service of an Employer until
the occurrence of such event; provided, however, that a Participant shall not be
entitled (i) to make contributions to the Plan, or (ii) to have contributions
made on his or her behalf to the Plan during any period of employment by any
Affiliate that is not an Employer. Periods of employment with an Affiliate shall
be taken into account only to the extent set forth in Section 10.4 (relating to
employment by Affiliates). Payments received by a Participant from an Affiliate
that is not an Employer shall not be treated as compensation for any purposes
under the Plan.

 

ARTICLE 4

 

EMPLOYER CONTRIBUTIONS

 

Section 4.1. Before-Tax Contributions.

 

(a) Initial Election Respecting Regular Payroll Before-Tax Contributions.
Subject to the limitations set forth in Sections 4.2 (relating to the 402(g)
annual limit on Before-Tax Contributions), 4.4 (relating to limitations on
contributions for highly compensated Eligible Employees), 4.5 (relating to the
limitation on Employer contributions) and 7.4 (relating to limitations on
allocations imposed by section 415 of the Code), each Employer shall contribute
(i) on behalf of each Participant who is an Eligible Employee of such Employer
and is a member of a bargaining unit represented by IBEW Local Union 15 an
amount equal to a whole percentage not less than 1 and not more than 15 percent
of such Participant’s Compensation for each payroll period as designated by the
Participant in his or her request pursuant to Section 3.2(a), and (ii) on

 

9



--------------------------------------------------------------------------------

behalf of any other Participant who is an Eligible Employee of such Employer an
amount equal to a whole percentage not less than 1 and not more than 20 percent
of such Participant’s Compensation for each payroll period as designated by the
Participant on his or her request pursuant to Section 3.2(a). Before-Tax
Contributions described in the preceding sentence shall be delivered to the
Trustee no less frequently than bi-weekly. In addition, if back-pay is awarded
to a Participant who is an Eligible Employee and any portion of such back-pay
constitutes Compensation as defined in subsection (22) of Article 2 (relating to
the definition of compensation), the Employer of such Participant shall
contribute on behalf of such Participant an amount equal to the Before-Tax
Contribution percentage, which was most recently chosen by the Participant in
his or her request pursuant to Section 3.2(a), of such back-pay that constitutes
Compensation. A Before-Tax Contribution described in the preceding sentence
shall be treated under the Plan in the same manner as all other Before-Tax
Contributions and shall be delivered to the Trustee as soon as practicable after
the back-pay is paid to the Participant.

 

If a Participant receives a hardship withdrawal pursuant to Section 8.1(a),
then: (1) all Before-Tax Contributions made on behalf of such Participant
pursuant to this Section 4.1 and After-Tax Contributions made by the Participant
pursuant to Section 5.1 shall cease beginning with the first payroll period
beginning after the date on which the Participant receives such hardship
withdrawal; (2) such Participant shall not again be eligible to elect such
contributions until the first payroll period that coincides with or follows the
date on which contributions ceased by twelve months (or, for hardship
withdrawals made after December 31, 2001, six months); and (3) effective for
Before-Tax Contributions made in taxable years beginning before January 1, 2002,
such Participant may not elect Before-Tax Contributions for his or her taxable
year next following the taxable year of such withdrawal in an amount greater
than the excess of the dollar

 

10



--------------------------------------------------------------------------------

limitation then in effect under Section 4.2 (relating to the 402(g) Annual Limit
on Before-Tax Contributions) over the amount of the Participant’s Before-Tax
Contributions for the taxable year in which the Participant received such
hardship withdrawal.

 

(b) Changes in the Rate or Suspension of Regular Payroll Before-Tax
Contributions. A Participant’s Before-Tax Contributions pursuant to paragraph
(a) of this Section 4.1 shall continue in effect at the rate designated by a
Participant in his or her request until the Participant changes such designation
or suspends such contributions. A Participant may change such designation at any
time by giving direction to the Administrator (or its delegate) in the manner
prescribed by the Administrator. Any such direction shall be limited to the
contribution rates described in paragraph (a) of this Section 4.1.

 

A Participant may suspend future Before-Tax Contributions pursuant to paragraph
(a) of this Section by giving notice to the Administrator (or its delegate) in
the manner prescribed by the Administrator. A Participant who has ceased
Before-Tax Contributions pursuant to this subsection may resume Before-Tax
Contributions by so directing the Administrator (or its delegate) in the manner
prescribed by the Administrator. All such directions to change the rate of,
suspend or resume Before-Tax Contributions shall be effective as of such time
after the Administrator (or its delegate) receives any such direction as shall
be established by the Administrator, provided that such direction shall be
effective on the first day of a payroll period commencing not more than 30 days
after receipt thereof by the Administrator (or its delegate).

 

(c) Elections Respecting Quarterly Incentive Award Before-Tax Contributions.
With respect to quarterly incentive awards earned prior to January 1, 2002, and
subject to the limitations set forth in subdivision (11) of Article 2 (relating
to the $170,000 limitation on compensation) and Sections 4.2 (relating to the
402(g) limit on Before-Tax Contributions), 4.4 (relating to limitations

 

11



--------------------------------------------------------------------------------

on contributions for highly compensated Eligible Employees), 4.5 (relating to
the limitation on Employer Contributions) and 7.4 (relating to limitations on
allocations imposed by section 415 of the Code), each Employer shall contribute
on behalf of each Participant who has filed a request in accordance with Section
3.2(b) an amount equal to 100 percent of the amount of any such quarterly
incentive awards payable to such Participant on or after the effective date of
such request. A Participant’s Before-Tax Contributions pursuant to this
paragraph (c) shall continue in effect until the Participant suspends such
contributions. A Participant may suspend such contributions by giving direction
to the Administrator (or its delegate) in the manner prescribed by the
Administrator. Any such direction to suspend Before-Tax Contributions pursuant
to this paragraph (c) shall be effective beginning with the quarterly incentive
award payable in the calendar quarter immediately following the calendar quarter
in which such direction is received by the Administrator (or its delegate).
Before-Tax Contributions pursuant to this paragraph (c) shall be delivered to
the Trustee not later than the fifteenth business day of the month following the
month in which the related quarterly incentive award is payable.

 

(d) Catch-up Contributions. Effective for payroll periods beginning on or after
August 1, 2002, each Participant who pursuant to paragraph (a) of this Section
4.1 is eligible to make Before-Tax Contributions for any Plan Year and who shall
attain age 50 before the close of such Plan Year shall be eligible to have
Before-Tax Contributions made in addition to those described in paragraph (a) of
this Section 4.1 (“Additional Before-Tax Contributions”) if no other Before-Tax
Contributions to be made pursuant to paragraph (a) of this Section 4.1 may be
made to the Plan for such payroll period by reason of the limitations of Section
4.2 (relating to the 402(g) annual limit on Before-Tax Contributions). Such
Additional Before-Tax Contributions shall be elected, made, suspended, resumed
and credited in a manner similar to that described in

 

12



--------------------------------------------------------------------------------

paragraphs (a), (b) and (c) of this Section 4.1 and in accordance with and
subject to such additional rules and limitations of section 414(v) of the Code
and otherwise as the Administrator determines. To the extent such Additional
Before-Tax Contributions are not “catch-up contributions” as defined for
purposes of section 414(v) of the Code, they shall be taken into account, and to
the extent such Additional Before-Tax Contributions are catch-up contributions
they shall not be taken into account, for purposes of Article 4 or 7 or other
provisions of the Plan implementing the required limitations of sections
401(k)(3), 401(k)(11), 401(k)(12), 402(g), 404, 410(b), 415 or 416 of the Code,
as applicable.

 

Section 4.2. 402(g) Annual Limit on Before-Tax Contributions.

 

(a) General Rule. Notwithstanding the provisions of Section 4.1 (relating to
Before-Tax Contributions), a Participant’s Before-Tax Contributions for any
calendar year, excluding any Additional Before-Tax Contributions made to the
Plan pursuant to paragraph (d) of Section 4.1 which are catch-up contributions
described in such paragraph, shall not exceed the applicable dollar amount under
section 402(g) of the Code for such calendar year.

 

(b) Correction of Excess Before-Tax Contributions. If for any calendar year a
Participant determines that the aggregate of the (i) Before-Tax Contributions to
this Plan, excluding any Additional Before-Tax Contributions made to the Plan
pursuant to paragraph (d) of Section 4.1 which are catch-up contributions
described in such paragraph, and (ii) amounts contributed under other plans or
arrangements described in section 401(k), 408(k) or 403(b) of the Code will
exceed the limit imposed by paragraph (a) of this Section 4.2 for the calendar
year in which such contributions were made (“Excess Before-Tax Contributions”),
such Participant shall, pursuant to such rules and at such time following such
calendar year as determined by the Administrator, be allowed to submit a written
request that the Excess Before-Tax Contributions

 

13



--------------------------------------------------------------------------------

plus any income and minus any loss allocable thereto be distributed to him or
her. The request described in this subsection shall be made in the manner and
form prescribed by the Administrator and shall state the amount of the
Participant’s Excess Before-Tax Contributions for the calendar year. The request
shall be accompanied by the Participant’s written statement that if such Excess
Before-Tax Contributions are not distributed, such Excess Before-Tax
Contributions, when added to amounts deferred under other plans or arrangements
described under section 401(k), 408(k), or 403(b) of the Code, excluding any
contributions which are catch-up contributions described in Section 414(v) of
the Code, will exceed the limit for such Participant under section 402(g) of the
Code. A distribution of Excess Before-Tax Contributions (reduced by any amounts
recharacterized or distributed pursuant to Section 4.4(e)(1) (relating to
adjustments to comply with section 401(k)(3) of the Code)), plus earnings, shall
be made no later than the April 15 of the calendar year following the calendar
year for which such Excess Before-Tax Contributions were made. The amount of any
income or loss allocable to such Excess Before-Tax Contributions shall be
determined pursuant to applicable Regulations. If Excess Before-Tax
Contributions are distributed pursuant to this Section 4.2, any corresponding
Employer Matching Contributions allocated to the Participant’s Employer Matching
Contributions Account, adjusted for income or loss pursuant to Regulations, to
which such Participant would be entitled under Section 8.3 (relating to
distributions upon termination of employment) if such Participant had terminated
employment on the last day of the calendar year during which contributions were
made (or earlier if such Participant actually terminated employment at an
earlier date) shall be distributed to such Participant and any remaining amount
of such corresponding Employer Matching Contributions, adjusted for income or
loss, shall be forfeited. Notwithstanding the provisions of this paragraph,

 

14



--------------------------------------------------------------------------------

any such Excess Before-Tax Contributions shall be treated as “annual additions”
for purposes of Section 7.4 (relating to limitations on allocations imposed by
section 415 of the Code).

 

Section 4.3. Employer Matching Contributions.

 

(a) Amount of Contributions. Subject to the limitations set forth in Sections
4.4 (relating to limitations on contributions for highly compensated Eligible
Employees), 4.5 (relating to the limitations on Employer contributions) and 7.4
(relating to limitations on allocations imposed by section 415 of the Code), and
except as otherwise provided below, each Employer shall contribute the following
for each payroll period on behalf of each Participant who is an Employee of such
Employer:

 

  (i) For each Participant who is a member of a bargaining unit represented by
IBEW Local Union 15, an amount equal to the sum of (w), (x), (y) and (z), where
(w) is 100 percent of Matched Contributions, as defined below, but only to the
extent that Matched Contributions do not exceed 2 percent of the Participant’s
Compensation for the payroll period, (x) is 84 percent of Matched Contributions
in excess of 2 percent of the Participant’s Compensation but not in excess of 3
percent of the Participant’s Compensation for the payroll period, (y) is 83
percent of Matched Contributions in excess of 3 percent of the Participant’s
Compensation but not in excess of 5 percent of the Participant’s Compensation
for the payroll period, and (z) is 25 percent of Matched Contributions in excess
of 5 percent of the Participant’s Compensation, but not in excess of 6 percent
of the Participant’s Compensation for the payroll period; and

 

  (ii) For each other Participant, an amount equal to 100 percent of Matched
Contributions, as defined below, but only to the extent that Matched
Contributions do not exceed 5 percent of the Participant’s Compensation for the
payroll period.

 

For purposes of this Section 4.3, “Matched Contributions” means the sum of (i)
the Before-Tax Contributions made on behalf of the Participant for a payroll
period, excluding Before-Tax Contributions made with respect to any quarterly
incentive awards pursuant to Section 3.2(b) and excluding Additional Before-Tax
Contributions which are catch-up contributions described in

 

15



--------------------------------------------------------------------------------

Section 414(v) of the Code, and (ii) the After-Tax Contributions made by the
Participant for such payroll period.

 

(b) Special Part-Time Employees. Notwithstanding paragraph (a) hereof, no
Employer shall make a contribution pursuant to this Section 4.3 on behalf of any
Participant who is a “part-time regular employee” as defined in an Agreement
dated July 23, 1993 between the Company and the System Council U-25, I.B.E.W.
(the “July 23, 1993 Agreement”), unless one of the following applies:

 

  (1) the Participant had in effect on July 23, 1993 an authorization to make
contributions under the Plan as then in effect and elected pursuant to the July
23, 1993 Agreement and request by the Company to become a part-time regular
employee during the initial staffing period that began July 23, 1993 and ended
December 31, 1993 (the “Initial Staffing Period”);

 

  (2) the Participant had in effect on the date the Participant became a
part-time regular employee an authorization to make contributions under the Plan
as then in effect and chose the Option II Benefits Package as described in the
July 23, 1993 Agreement, as amended;

 

  (3) the Participant did not have in effect on the date the Participant became
a part-time regular employee an authorization to make contributions under the
Plan as then in effect and elected pursuant to the July 23, 1993 Agreement and
request by the Company to become a part-time regular employee during the Initial
Staffing Period; provided such Participant had in effect on any date after
December 24, 1995 and before February 20, 1996 an authorization to make
contributions under the Plan; or

 

  (4) the Participant elected other than pursuant to the July 23, 1993 Agreement
to become a part-time regular employee during the Initial Staffing Period;
provided that such Participant had in effect on any date after December 24, 1995
and before February 20, 1996 and authorization to make contributions under the
Plan.

 

(c) Time of Delivery of Contributions. Employer Matching Contributions for any
Plan Year shall be delivered to the Trustee at the same time the Before-Tax
contributions or After-Tax Contributions to which such Employer Matching
Contributions relate are delivered to the Trustee.

 

16



--------------------------------------------------------------------------------

Section 4.4. Limitations on Contributions for Highly-Compensated Eligible
Employees.

 

(a) Limits Imposed by Section 401(k)(3) of the Code. Notwithstanding the
provisions of Section 4.1 (relating to Before-Tax Contributions), if the
Before-Tax Contributions for a Plan Year fail, or in the judgment of the
Administrator are likely to fail, to satisfy both of the tests set forth in
paragraphs (1) and (2) of this subsection, the adjustments prescribed in
paragraph (e)(1) of this Section 4.4 shall be made.

 

  (1) The average deferral percentage for the group consisting of highly
compensated eligible employees of all Employers does not exceed the product of
the average deferral percentage for the group consisting of non-highly
compensated eligible employees multiplied by 1.25.

 

  (2) The average deferral percentage for the group consisting of highly
compensated eligible employees of all Employers (i) does not exceed the average
deferral percentage for the group consisting of non-highly compensated eligible
employees by more than two percentage points, and (ii) does not exceed two times
the average deferral percentage for such group.

 

Effective for payroll periods beginning on or after August 1, 2002, any
Additional Before-Tax Contributions which are “catch-up contributions” described
in paragraph (d) of Section 4.1 shall not be considered as Before-Tax
Contributions for purposes of determining whether the tests set forth in
paragraphs (1) and (2) of this subsection are satisfied or for purposes of
making any adjustments prescribed in paragraph (e) of this Section 4.4.

 

(b) Limits Imposed by Section 401(m) of the Code. Notwithstanding the provisions
of Section 4.3 (relating to Employer Matching Contributions) and Section 5.1
(relating to After-Tax Contributions), if the Employer Matching Contributions
and After-Tax Contributions for a Plan Year fail, or in the judgment of the
Administrator are likely to fail, to satisfy both of the tests set forth in
paragraphs (1) and (2) of this subsection, the adjustments prescribed in
paragraph (e)(2) of this Section 4.4 shall be made.

 

17



--------------------------------------------------------------------------------

  (1) The average contribution percentage for the group consisting of highly
compensated eligible employees of all Employers does not exceed the product of
the average contribution percentage for the group consisting of non-highly
compensated eligible employees multiplied by 1.25.

 

  (2) The average contribution percentage for the group consisting of highly
compensated eligible employees of all Employers (i) does not exceed the average
contribution percentage for the group consisting of non-highly compensated
eligible employees by more than two percentage points, and (ii) does not exceed
two times the average contribution percentage for such group.

 

(c) Aggregate Limit on Contributions. Deleted in its entirety.

 

(d) Definitions. For purposes of this Section:

 

  (1) the “average deferral percentage” for a group of Eligible Employees with
respect to a Plan Year shall be the average of the ratios, calculated separately
for each Eligible Employee in such group to the nearest one-hundredth of one
percent, of the Before-Tax Contributions made for the benefit of such Eligible
Employee to the total compensation paid to such Eligible Employee for the
portion of such Plan Year during which such Eligible Employee was a Participant,
except that no Additional Before-Tax Contributions which are “catch-up
contributions” described in paragraph (d) of Section 4.1 shall be considered as
Before-Tax Contributions for purposes of determining a Participant’s average
deferral percentage;

 

  (2) the “average contribution percentage” for a group of Eligible Employees
with respect to a Plan Year shall be the average of the ratios, calculated
separately for each Eligible Employee in such group to the nearest one-hundredth
of one percent, of the Employer Matching Contributions made, After-Tax
Contributions made and, in the Administrator’s sole discretion, to the extent
permitted under Regulations or otherwise under the Code, the Before-Tax
Contributions made during such year for the benefit of such Eligible Employee,
except that no Additional Before-Tax Contributions which are “catch-up
contributions” described in paragraph (d) of Section 4.1, shall be considered as
Before-Tax Contributions for purposes of determining a Participant’s average
contribution percentage, to such Eligible Employee’s compensation for the
portion of such Plan Year during which such Eligible Employee was a Participant;

 

  (3)

the term “highly compensated eligible employee” shall mean any Eligible Employee
who is a Participant, who performs service in the determination year and who is
(a) a 5%-owner (as determined under section 416(i)(1)(A)(iii) of the Code) at
any time during the Plan Year or the preceding Plan Year or (b) is paid
compensation in excess of $80,000 (as adjusted for increases in the cost of
living in accordance with

 

18



--------------------------------------------------------------------------------

 

section 414(q)(1)(B)(ii) of the Code) from an Employer for the preceding Plan
Year;

 

  (4) the term “non-highly compensated eligible employee” shall mean any
Eligible Employee who is a Participant, who performs services in the
determination year and is not a highly compensated eligible employee;

 

  (5) the term “compensation” shall have the meaning set forth in section 414(s)
of the Code or, in the discretion of the Administrator, any other meaning in
accordance with the Code for these purposes, except that for purposes of
determining whether an Eligible Employee is a “highly compensated eligible
employee”, as described in paragraph (d)(3) of this Section 4.4, “compensation”
shall have the meaning set forth in section 415(c)(3) of the Code;

 

  (6) if this Plan and one or more other plans of the Employer to which
Before-Tax Contributions, After-Tax Contributions, or qualified nonelective
contributions (as such term is defined in section 401(m)(4)(C) of the Code) are
made are treated as one plan for purposes of section 410(b) of the Code, such
plans shall be treated as one plan for purposes of this Section. If a highly
compensated eligible employee participates in this Plan and one or more other
plans of the Employer to which any such contributions are made, all such
contributions shall be aggregated for purposes of this Section 4.4; and

 

  (7) if this Plan benefits Employees who are included in a unit of employees
covered by a collective bargaining agreement and employees who are not included
in such collective bargaining unit, this Plan shall be treated as comprising two
or more separate plans, as determined by the Administrator in accordance with
applicable Regulations, for purposes of this Section 4.4.

 

This paragraph is inserted at the request of the Internal Revenue Service in
order to obtain a favorable determination letter. In computing the “average
deferral percentage” for a group of Eligible Employees with respect to a Plan
Year, the Before-Tax Contributions that will be taken into account for such Plan
Year will be only those that relate to compensation that would have been
received by the Eligible Employee in the Plan Year or is attributable to
services performed by the Eligible Employee in the Plan Year and would have been
received by the Eligible Employee within 2-1/2 months after the close of the
Plan Year. In computing the “average contribution percentage” for a group of
Eligible

 

19



--------------------------------------------------------------------------------

Employees with respect to a Plan Year, (i) an After-Tax Contribution will be
taken into account only if it is paid to the Trust during such Plan Year or paid
to an agent of the Plan and transmitted to the Trust within a reasonable time
after the end of the Plan Year; (ii) an excess contribution that is
recharacterized will be taken into account during the Plan Year in which the
contribution would have been received in cash by the Eligible Employee had the
Eligible Employee not elected to defer the contribution; (iii) an Employer
Matching Contribution will be taken into account only if it is made on account
of the Eligible Employee’s Before-Tax Contributions or After-Tax Contributions,
allocated to the Eligible Employee’s Account as of a date within that Plan Year
and paid to the Trust by the end of the twelfth month following the close of
such Plan Year; and (iv) qualified matching contributions which are used to meet
the requirements of section 401(k)(3)(A) of the Code are not to be taken into
account for purposes of the actual deferral percentage test of section 401(m) of
the Code. To the extent required by law, the following will be treated as
separate plans for purposes of sections 401(a)(4) and 410(b) of the Code: (i)
the portion of the Plan that is a 401(k) plan, (ii) the portion of the Plan that
is a section 401(m) plan; (iii) the portion of the plan that provides for
contributions other than elective, employee or matching; (iv) the portion of the
Plan that is an ESOP; and (v) the portion of the plan that is not an ESOP.

 

(e) Adjustments to Comply with Limits.

 

(1) Adjustments to Comply with Section 401(k)(3) of the Code. The Administrator
shall cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in paragraph
(a)(1) or (a)(2) of this Section 4.4 shall be satisfied during a Plan Year, and,
if it appears to

 

20



--------------------------------------------------------------------------------

the Administrator that neither of such tests will be satisfied, the
Administrator shall take such steps as it deems necessary or appropriate to
reduce or otherwise adjust the Before-Tax Contributions contributed or to be
contributed for all or a portion of such Plan Year on behalf of Participants who
are highly compensated eligible employees to the extent necessary in order for
one of such tests to be satisfied. If, as of the end of the Plan Year, the
Administrator determines that, notwithstanding any adjustments made pursuant to
the preceding sentence, neither of the tests set forth in paragraph (a)(1) and
(a)(2) of this Section 4.4 shall be satisfied with respect to such Plan Year,
the total amount by which Before-Tax Contributions must be reduced in order to
satisfy either such test shall be calculated in the manner prescribed by section
401(k)(8)(B) of the Code (the “excess contributions amount”). The Before-Tax
Contributions made on behalf of the Participant who is a highly compensated
eligible employee and whose actual dollar amount of Before-Tax Contributions is
the highest shall be reduced until such dollar amount equals the next highest
actual dollar amount of Before-Tax Contributions made for such Plan Year on
behalf of any highly compensated employee, or until the total reduction equals
the excess contributions amount. If further reductions are necessary, then the
Before-Tax Contributions on behalf of each Participant who is a highly
compensated eligible employee and whose actual dollar amount of Before-Tax
Contributions is the highest (after the reduction described in the preceding
sentence) shall be reduced in accordance with the previous sentence. Such
reductions shall continue to be made to the extent necessary so that the total
reduction equals the excess contributions amount.

 

To the extent that the sum of such reductions with respect to a Participant and
the amount of other After-Tax Contributions allocated to such Participant’s
After-Tax

 

21



--------------------------------------------------------------------------------

Contributions Account does not exceed 20 percent (10 percent in the case of a
Participant who is a member of a bargaining unit represented by IBEW Local Union
15) of the Participant’s Compensation, the amount of such reductions shall be
treated as an After-Tax Contribution. To the extent such amount cannot be
treated as an After-Tax Contribution because of the limitation described in the
preceding sentence, distribute no later than the last day of the subsequent Plan
Year to such Participant (i) the amount of such reductions plus any income and
minus any loss allocable thereto and (ii) any corresponding Employer Matching
Contributions related thereto plus any income and minus any loss allocable
thereto to which such Participant would be entitled under Section 8.3 (relating
to distributions upon termination of employment) if such Participant had
terminated employment on the last day of the Plan Year for which contributions
were made (or earlier if any such Participant actually terminated employment at
any earlier date), and any remaining amount of such corresponding Employer
Matching Contributions plus any income and minus any loss allocable thereto
shall be forfeited.

 

The amount of Before-Tax Contributions to be distributed to a Participant
pursuant to this Section shall be reduced by any Before-Tax Contributions
previously distributed to such Participant pursuant to Section 4.2(b) (relating
to correction of Excess Before-Tax Contributions) for such Plan Year. The amount
of any income or loss allocable to any such reductions to be so distributed
shall be determined pursuant to Regulations. The unadjusted amount of any such
reductions so distributed shall be treated as “annual additions” for purposes of
Section 7.4 (relating to limitations on allocations imposed by section 415 of
the Code).

 

22



--------------------------------------------------------------------------------

(2) Adjustments to Comply with Section 401(m) of the Code. The Administrator
shall cause to be made such periodic computations as it shall deem necessary or
appropriate to determine whether either of the tests set forth in paragraph
(b)(1) or (b)(2) of this Section 4.4 shall be satisfied during a Plan Year, and,
if it appears to the Administrator that neither of such tests will be satisfied,
the Administrator shall take such steps as it deems necessary or appropriate to
adjust the Employer Matching Contributions made, After-Tax Contributions made,
and any Before-Tax Contributions treated as Employer Matching Contributions
pursuant to paragraph (d)(2) of this Section 4.4 for all or a portion of such
Plan Year on behalf of Participants who are highly compensated eligible
employees to the extent necessary in order for one of such tests to be
satisfied. If after the end of a Plan Year it is determined that regardless of
any steps taken neither of the tests set forth in paragraph (b)(1) or (b)(2) of
this Section 4.4 shall be satisfied with respect to such Plan Year, the
Administrator shall calculate the total amount by which any such contributions
on behalf of Participants who are highly compensated eligible employees must be
reduced in order to satisfy either such test, in the manner prescribed by
section 401(m)(6) of the Code (the “excess aggregate contributions amount”). The
amount to be reduced with respect to Participants who are highly compensated
eligible employees shall be determined by first reducing the After-Tax
Contributions (including Before-Tax Contributions recharacterized as After-Tax
Contributions pursuant to paragraph (e)(1) of this Section 4.4) and then by
reducing the Employer Matching Contributions for each Participant whose actual
dollar amount of such aggregate contributions for such Plan Year is highest
until such reduced dollar amount equals the next highest dollar amount of such
contributions for such Plan Year on behalf of

 

23



--------------------------------------------------------------------------------

any other highly compensated eligible employee, or until the total reduction
equals the excess aggregate contributions amount. If further reductions are
necessary, such contributions on behalf of each Participant who is a highly
compensated eligible employee and whose actual dollar amount of such
contributions is the highest (after the reduction described in the preceding
sentence) shall be reduced in accordance with the preceding sentence. Such
reductions shall continue to be made to the extent necessary until the total
reduction equals the excess aggregate contributions amount. If After-Tax
Contributions are distributed pursuant to this paragraph (e)(2), any
corresponding Employer Matching Contributions related thereto plus any income
and minus any loss allocable thereto to which such Participant would be entitled
under Section 8.3 (relating to distributions upon termination of employment) if
such Participant had terminated employment on the last day of the Plan Year for
which contributions were made (or earlier if any such Participant actually
terminated employment at any earlier date) shall also be distributed with such
After-Tax Contributions (and taken into account to determine whether further
reductions are necessary), and any remaining amount of such corresponding
Employer Matching Contributions plus any income and minus any loss allocable
thereto shall be forfeited. If the reductions required by this subparagraph
exceed the amount of After-Tax Contributions made or to be made by any
Participant for such Plan Year and the amount of Employer Matching Contributions
made or to be made on behalf of such Participant for such Plan Year, any
Before-Tax Contributions made on behalf of such Participant that the
Administrator has elected to treat as Employer Matching Contributions pursuant
to paragraph (d)(2) of this Section 4.4 shall also be adjusted and taken into
account in

 

24



--------------------------------------------------------------------------------

accordance with this subparagraph, except that such Before-Tax Contributions may
not be recharacterized as After-Tax Contributions.

 

Section 4.5. Limitation on Employer Contributions.

 

The contributions of an Employer for any Plan Year shall not exceed the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes for the fiscal year of such Employer that coincides with such Plan
Year.

 

Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such account as of such date had the mistaken amount not been
contributed, the amount to be returned to the Employer shall be limited so as to
avoid such reduction.

 

25



--------------------------------------------------------------------------------

ARTICLE 5

 

EMPLOYEE CONTRIBUTIONS

 

Section 5.1. After-Tax Contributions.

 

Subject to the limitations set forth in Section 4.4 (relating to limitations on
contributions for highly-compensated Eligible Employees) and Section 7.4
(relating to limitations on allocations imposed by section 415 of the Code),
each Participant who is an Eligible Employee may elect in accordance with
Section 3.2(a) to make After-Tax Contributions under the Plan by payroll
deduction. After-Tax Contributions made by a Participant who is a member of a
bargaining unit represented by IBEW Local Union 15 for any payroll period shall
equal a whole percentage not less than 1 nor more than 10 percent of the
Participant’s Compensation for such payroll period, as designated by the
Participant in his or her request pursuant to Section 3.2(a). After-Tax
Contributions made by any other Participant for any payroll period shall equal a
whole percentage not less than 1 nor more than 20 percent of the Participant’s
Compensation for such payroll period, as designated by the Participant in his or
her request pursuant to Section 3.2(a). Except as set forth below, After-Tax
Contributions shall be delivered to the Trustee no less frequently than
bi-weekly. In addition, if back-pay is awarded to a Participant who is an
Eligible Employee and any portion of such back-pay constitutes Compensation as
defined in subsection (22) of Article 2 (relating to the definition of
compensation), After-Tax Contributions shall be made for such Participant in an
amount equal to the After-Tax Contribution percentage, which was most recently
chosen by the Participant in his or her request pursuant to Section 3.2(a), of
such back-pay that constitutes Compensation. An After-Tax Contribution described
in the preceding sentence shall be treated under the Plan in the same manner as
all other After-Tax Contributions and shall be delivered to the Trustee as soon
as practicable after the back-pay is paid to the Participant. After-Tax

 

26



--------------------------------------------------------------------------------

Contributions shall be delivered to the Trustee no less frequently than
bi-weekly. Except as provided in the following sentence and in Section 4.1,
After-Tax Contributions shall be subject to the same provisions regarding
commencement, change and suspension applicable to Before-Tax Contributions as
set forth in Section 4.1. If a Participant who has not attained age 59½ makes a
withdrawal of After-Tax Contributions pursuant to Section 8.1(c), then: (a)
After-Tax Contributions made by such Participant pursuant to this Section shall
cease beginning with the first payroll period beginning after the date on which
the Participant receives such withdrawal and (b) such Participant shall not
again be eligible to elect such contributions until the first payroll period
that coincides with or follows the date on which contributions ceased by 6
months.

 

Section 5.2. Rollover Contributions.

 

(a) The Trustee shall be authorized to receive, hold and distribute in
accordance with the Plan, a direct rollover contribution consisting of cash,
transferred to the Plan by (i) a qualified plan described in section 401(a) or
403(a) of the Code, including after-tax employee contributions to such plan,
(ii) an annuity contract described in section 403(b) of the Code, excluding
after-tax employee contributions or (iii) an eligible plan under section 457(b)
of the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state.
The Trustee shall also be authorized to receive, hold and distribute in
accordance with the Plan, a Participant contribution of an eligible rollover
distribution from (A) a qualified plan described in section 401(a) or 403(a) of
the Code, (B) an annuity contract described in section 403(b) of the Code, (C)
an eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state or (D) an individual retirement
account or annuity described in section 408(a) or 408(b) of the Code that is
eligible to be rolled over and would

 

27



--------------------------------------------------------------------------------

otherwise be includible in gross income. The amounts transferred must be
eligible rollover distributions, as defined in section 402(c) of the Code. An
eligible rollover distribution to a “Separation Eligible Participant” from the
PECO Energy Company Service Annuity System may also be contributed to this Plan
in accordance herewith no later than December 31, 2002.

 

(b) Delivery of Rollover Contributions to Administrator. Except as otherwise
provided in paragraph (a) of this Section, if an individual desires to make a
rollover contribution pursuant to such paragraph (a), such contribution either
(i) shall be delivered by the individual to the Administrator and by the
Administrator to the Trustee on or before the 60th day after the day on which
the Employee receives the distribution or on or before such later date as may be
prescribed by law, or (ii) shall be transferred on behalf of the individual
directly from the trust from which the eligible rollover distribution is made.
Any contribution that is delivered by the Eligible Employee must be accompanied
by (i) a statement of the Employee that to the best of his or her knowledge the
amount so transferred meets the conditions specified in paragraph (a) of this
Section, (ii) a copy of such documents as may have been received by the Employee
advising him or her of the amount of and the character of such distribution and
(iii) any investment election with respect to such contribution in such form and
manner as may be required by the Administrator. Notwithstanding the foregoing,
the Administrator shall not accept a rollover contribution if in its judgment
accepting such contribution would cause the Plan to violate any provision of the
Code or Regulations, and the Administrator shall not be required to accept such
a contribution to the extent it consists of property other than cash.

 

Section 5.3. Special Accounting Rules for Rollover Contributions.

 

If a rollover contribution is made by or on behalf of an Employee, the
Administrator shall cause a Rollover Account to be established and maintained
for such Employee to which shall be

 

28



--------------------------------------------------------------------------------

credited all rollover contributions made pursuant to Section 5.2. A rollover
contribution shall be credited to such Rollover Account as of the Valuation Date
coinciding with or next following the date on which such contribution is
delivered to the Trustee.

 

If a rollover contribution is made by, or a direct transfer is made on behalf
of, an Eligible Employee prior to becoming a Participant, such Eligible Employee
shall until such time as he or she becomes a Participant be deemed to be a
Participant, and his or her Rollover Account and After-Tax Contributions
Account, if any, shall be deemed to be an account of a Participant, for all
purposes of the Plan except for the purposes of the allocation of contributions
provided for in paragraphs (a), (b), (c) and (d) of Section 7.3 and any
determination of when he or she becomes a Participant pursuant to Article 3.

 

ARTICLE 6

 

TRUST AND INVESTMENT FUNDS

 

Section 6.1. Trust.

 

A Trust shall be created by the execution of a trust agreement between the
Company and the Trustee. All contributions under the Plan shall be paid to the
Trustee. The Trustee shall hold all monies and other property received by it and
invest and reinvest the same, together with the income therefrom, on behalf of
the Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Administrator
directs in accordance with the Plan.

 

Section 6.2. Investment Funds.

 

The Trustee shall establish and maintain, or shall cause to be established and
maintained, an investment fund herein called the “Employer Stock Fund” which
shall be invested in Common Stock, and shall also include such short-term
obligations and short-term liquid investments

 

29



--------------------------------------------------------------------------------

purchased by the Trustee, in accordance with the Trust Agreement, pending the
selection and purchase of the Common Stock or as otherwise determined by the
Trustee to be necessary to satisfy such fund’s cash needs. In addition, as
directed by the Investment Administrator, one or more additional separate
investment funds shall be established and maintained and shall be invested as
directed by the Investment Committee. For purposes of the preceding sentence,
the Investment Committee may purchase a group annuity contract from an insurance
company that permits investment in one or more separate investment funds. The
Investment Committee also may, from time to time, and in its sole discretion,
segregate any of the assets held under any investment fund established pursuant
to this Section and allocate the investment results from such segregated assets
among all or a portion of the accounts of Participants in such manner as it
shall determine to be appropriate. All charges and expenses incurred in
connection with the purchase and sale of investments for a fund shall be charged
to such fund except to the extent such charges and expenses are paid by the
Employers.

 

ARTICLE 7

 

PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS

 

Section 7.1. Participant Accounts and Investment Elections.

 

(a) Participant Accounts. For each Participant the Administrator shall establish
and maintain, or shall cause to be established and maintained, investment
accounts to which amounts contributed under the Plan shall be credited according
to each Participant’s investment elections pursuant to paragraph (b) of this
Section 7.1, subject to the last sentence of the first paragraph of Section 6.2
(relating to the Investment Committee’s authority to segregate any of the assets
held under any investment fund).

 

30



--------------------------------------------------------------------------------

Each such investment account shall, to the extent appropriate, be composed of
the following accounts: (A) a Before-Tax Contributions Account, (B) an Employer
Matching Contributions Account, (C) an After-Tax Contributions Account, and (D)
a Rollover Account. Earnings and losses on investment of funds in each account
shall be credited or debited to that account.

 

All such accounts and subaccounts shall be for accounting purposes only, and
there shall be no segregation of assets within the investment funds among the
separate Participants’ accounts.

 

(b) Investment Election. Each Participant, as part of his or her request for
participation described in Section 3.2 (or in connection with the delivery of a
rollover contribution pursuant to Section 5.2), shall make an investment
election that shall apply to the investment of contributions to be made on his
or her behalf or by him or her pursuant to Article 4 or Article 5 and any
earnings on such contributions. Such election shall specify that such
contributions be invested either (i) wholly in one of the funds maintained or
employed by the Trustee pursuant to paragraph (a) of this Section 7.1 or (ii)
divided among such funds in 1 percent increments or in such other increments
established by the Administrator or the Investment Committee from time to time.
Each Eligible Employee for whom a Rollover Account is established before such
Eligible Employee has become a Participant shall, in the manner prescribed by
the Administrator, make such investment election as of the Valuation Date on
which such account is established. During any period in which no direction as to
the investment of an Employee’s account is on file with the Administrator,
contributions or direct transfers made by him or her, or on his or her behalf,
to the Plan will be invested in such manner as the Investment Committee shall
determine.

 

(c) Change of Investment Election. Subject to such restrictions as may be
imposed by the Administrator or the Investment Committee (including, without
limitation, any restrictions

 

31



--------------------------------------------------------------------------------

imposed with respect to transfers of funds to or from the Employer Stock Fund
described in Section 6.2 by individuals who are subject to Rule16b-3 under
section 16 of the Securities Exchange Act of 1934), a Participant may elect to
change as of any Valuation Date his or her investment election applicable to all
or any portion of his or her current account balance. In addition, a Participant
may elect to change as of the first day of any payroll period his or her
investment election applicable to future contributions made pursuant to Articles
4 or 5, or both, as specified by the Participant. Such changes shall be limited
to the investment funds then maintained or employed by the Trustee pursuant to
Section 7.1(a). A Participant’s change of investment election must be made in
the manner and at the time prescribed by the Administrator (or its delegate).
Any such change shall specify that such contributions be invested either (i)
wholly in one of the funds maintained or employed by the Trustee pursuant to
Section 7.1(a), or (ii) divided among such funds in 1 percent increments or such
other increments established by the Administrator or the Investment Committee
from time to time.

 

Section 7.2. Allocation of Net Income of Trust Fund and Fluctuation in Value of
Trust Fund Assets.

 

In the event that contributions, income and losses are not otherwise
specifically allocated to Participant accounts by the Trustee, as soon as
practical after each Valuation Date, the net worth of each investment fund (as
defined in Section 6.2) as of such Valuation Date shall be determined. If the
net worth of such investment fund as so determined is more or less than the
total of all balances credited as of such Valuation Date to the subaccounts of
Participants invested in the investment fund as of such Valuation Date who are
Participants as of such Valuation Date, the amount of any excess or deficiency
shall be prorated and credited or charged to such subaccounts proportionally to
the balances of such subaccounts as of the preceding Valuation Date after

 

32



--------------------------------------------------------------------------------

making all allocations for such preceding Valuation Date prescribed by this
Article and after decreasing each such subaccount by any loans, withdrawals or
distributions from such subaccount during such period (but not less than zero),
with all of such decreases to be made in such manner as the Administrator
determines in its discretion to be necessary.

 

Section 7.3. Allocations of Contributions Among Participants’ Accounts.

 

(a) Allocation of Before-Tax Contributions. Before-Tax Contributions shall be
allocated to the Before-Tax Contributions Account of each Participant for whom
such contributions are made as soon as practical after such contributions are
delivered to the Trustee or insurer maintaining a group annuity contract.

 

(b) Allocation of Employer Matching Contributions. Employer Matching
Contributions shall be allocated to the Matching Contributions Account of each
Participant for whom such contributions are made as soon as practical after such
contributions are delivered to the Trustee or insurer maintaining a group
annuity contract.

 

(c) Allocation of After-Tax Contributions. After-Tax Contributions shall be
allocated to the After-Tax Contributions Account of the Participant who makes
such contributions as soon as practical after such contributions are delivered
to the Trustee or insurer maintaining a group annuity contract.

 

(d) Allocation of Rollover Contributions and Direct Transfers. Rollover
contributions made pursuant to Article 5 shall be credited to the Rollover
Account of the Participant on whose behalf such contribution is made as of the
Valuation Date coinciding with or next following the date on which the
contribution is delivered to the Trustee.

 

(e) Allocation of Forfeitures. The total amount forfeited during any Plan Year
shall first be used to restore the accounts of “lost” Participants and
Beneficiaries as described in Section 8.7,

 

33



--------------------------------------------------------------------------------

next to restore the accounts of Participants who are reemployed by the Employer
of such Participant as described in Section 10.3 and, to the extent any
forfeitures are still remaining, shall be allocated as of the last day of such
Plan Year per capita among the accounts of all Participants who are Employees on
that day. Any such allocation shall be made as soon as practical after the close
of such Plan Year.

 

Section 7.4. Limitations on Allocations Imposed by Section 415 of the Code.

 

Notwithstanding any other provision of the Plan, the amount allocated to a
Participant’s accounts under the Plan for each Plan Year shall be limited so
that (1) the aggregate annual additions to the Participant’s accounts under this
Plan and in all other defined contribution plans maintained by an Employer shall
not exceed the lesser of (A) $40,000 and (B) 100% of the Participant’s
compensation for such Plan Year.

 

If the amount to be allocated to a Participant’s accounts pursuant to Section
7.3 (relating to allocations of contributions among Participant’s accounts) for
a Plan Year would exceed the limitation set forth in clause (1) of this Section
7.4, such excess shall be reduced before allocations are made to the
Participant’s accounts. If in any Plan Year the annual additions of a
Participant would exceed the limitation set forth in clause (1) of this Section
7.4 as a result of (i) a reasonable error in estimating a Participant’s
compensation, (ii) the allocation of forfeitures, (iii) a reasonable error in
determining the amount of Before-Tax Contributions that may be allocated to a
Participant’s account, or (iv) under other limited facts and circumstances as
determined by the Commissioner of Internal Revenue, then the Administrator shall
reduce the Participant’s annual additions to the extent of such excess in the
manner described below:

 

(a) First, by reducing the Participant’s After-Tax Contributions allocated to
his or her account and any Employer Matching Contributions attributable thereto
and distributing to the Participant the amount by which his or her After-Tax
Contributions have been reduced, plus or minus any earnings attributable
thereto, determined in accordance

 

34



--------------------------------------------------------------------------------

with Regulations. The amount by which the Participant’s Matching Contributions
have been reduced shall be forfeited. The amount so forfeited shall be used to
reduce Matching Contributions in the next following Plan Year and each Plan Year
thereafter until such amount is reduced to zero.

 

(b) Second, by reducing the Participant’s Before-Tax Contributions allocated to
his or her account and any Employer Matching Contributions attributable thereto
and distributing to the Participant the amount by which his or her Before-Tax
Contributions have been reduced, plus or minus any earnings attributable
thereto, determined in accordance with Regulations. The amount by which the
Participant’s Matching Contributions have been reduced shall be forfeited. The
amount so forfeited shall be used to reduce Matching Contributions in the next
following Plan Year and each Plan Year thereafter until such amount is reduced
to zero.

 

(c) Third, by reducing forfeitures allocated to the Participant’s account and
allocating the amount of such reduction among the accounts of all other
Participants, of the same Employer, who have in effect an election to make
contributions pursuant to Section 4.1 or 5.1.

 

(d) Fourth, by reducing the Employer Matching Contributions allocated to the
Participant’s account and allocating the amount of such reduction among the
accounts of all other Participants, of the same Employer, who have in effect an
election to make contributions pursuant to Section 4.1 or 5.1.

 

For purposes of this Section 7.4, the “annual additions” for a Plan Year to a
Participant’s accounts in this Plan and in any other defined contribution plan
maintained by an Employer is the sum during such Plan Year of:

 

  (i) the amount of Employer contributions and Employee contributions (but
excluding any rollover contribution or direct transfers made to such plan)
allocated to such Participant’s accounts,

 

  (ii) the amount of forfeitures allocated to such Participant’s accounts, and

 

  (iii) contributions allocated on behalf of the Participant to any individual
medical benefit account as defined in section 415(l) of the Code.

 

For purposes of this Section 7.4, ”defined contribution plan” shall have the
meaning set forth in section 415 of the Code and Regulations, and the term
“Employer” shall include all Affiliates except that in defining Affiliates “more
than 50 percent” shall be substituted for “at least 80 percent” where required
by section 415(g) of the Code. In addition, for purposes of this

 

35



--------------------------------------------------------------------------------

Section 7.4, “compensation” shall mean a Participant’s compensation reportable
on a Form W-2, but without reduction on account of an Employee’s election to
have his or her pay reduced pursuant to (i) a qualified cash or deferred
arrangement described in section 401(k) of the Code, (ii) a cafeteria plan
described in section 125 of the Code or, (iii) effective for Plan Years
beginning on or after January 1, 2001, a qualified transportation fringe benefit
plan year under section 132(f) of the Code, and excluding amounts so reportable
on account of (x) a disposition of common stock of an Employer or Affiliate,
pursuant to any stock purchase plan, (y) moving expenses deductible under
section 217 of the Code and (z) other items receiving a special tax treatment
within the meaning of section 1.415-2(d)(3)(iv) of the Regulations.

 

Section 7.5. Correction of Error.

 

If it comes to the attention of the Administrator that an error has been made in
any of the allocations prescribed by this Article, appropriate adjustment shall
be made to the accounts of all Participants and designated Beneficiaries that
are affected by such error, except that no adjustment need be made with respect
to any Participant or Beneficiary whose account has been distributed in full
prior to the discovery of such error.

 

ARTICLE 8

 

WITHDRAWALS AND DISTRIBUTIONS

 

Section 8.1. Withdrawals and Distributions Prior to Termination of Employment.

 

(a) Hardship Withdrawals. An Employee who has not attained age 59½ may make a
request by calling the VRU, or in such other manner as may be prescribed by the
Administrator, to withdraw as of any date all or a portion of the balance of his
or her Before-Tax Contributions Account (other than earnings credited to such
account after December 31, 1988) and Employer Matching Contributions Account
only if the Participant has incurred a financial hardship, except

 

36



--------------------------------------------------------------------------------

that while any loan to the Participant under Section 8.2 remains outstanding,
the amount available for withdrawal under this Section 8.1(a) shall be the
balance in such account less the balance of all outstanding loans to the
Participant. The determination of the existence of financial hardship and the
amount required to be distributed to satisfy the need created by the hardship
will be made by the Administrator in a uniform and non-discriminatory manner
subject to the following rules:

 

(A) A financial hardship shall be deemed to exist if, and only if, the
Participant certifies to the Administrator that the financial need is on account
of:

 

  (i) medical expenses described in section 213(d) of the Code incurred or
anticipated to be incurred by the Participant, the Participant’s spouse or any
dependents of the Participant (as defined in section 152 of the Code);

 

  (ii) the purchase (excluding mortgage payments) of a principal residence of
the Participant;

 

  (iii) the payment of tuition, related educational fees, and room and board
expenses, for the next twelve months of post-secondary education for the
Participant, the Participant’s spouse, children or dependents;

 

  (iv) the need to prevent eviction of the Participant from his or her principal
residence or foreclosure of the mortgage of the Participant’s principal
residence.

 

(B) A distribution shall be deemed to be necessary to satisfy a financial need
of the Participant if, and only if, the Participant:

 

  (i) has obtained all distributions, other than hardship withdrawals, and all
nontaxable loans under any Employer’s plan in which the Participant
participates, and

 

  (ii) demonstrates to the satisfaction of the Administrator that the
distribution is not in excess of the amount of the immediate and heavy financial
need, which need shall include amounts necessary to pay any federal, state and
local income taxes, excise taxes and penalties.

 

37



--------------------------------------------------------------------------------

If a Participant receives a hardship withdrawal pursuant to this Section 8.1(a),
then, in addition to the cessation of Before-Tax Contributions and After-Tax
Contributions required by Section 4.1(a), contributions by the Participant to
qualified or nonqualified plans of deferred compensation, including a stock
option, stock purchase or similar plan, maintained by an Employer also shall
cease beginning with the first payroll period beginning after the date on which
the Participant receives such hardship withdrawal and continuing until the first
payroll period that coincides with or follows the date on which contributions
ceased by twelve months (or, for hardship withdrawals made after December 31,
2001, six months).

 

(b) Withdrawals After Age 59½. An Employee who has attained age 59½ may make a
request by calling the VRU, or in such other manner as may be prescribed by the
Administrator, to withdraw as of any date an amount which is not greater than
the balance of his or her Before-Tax Contributions Account and Employer Matching
Contributions Account as of the most recent Valuation Date determined by the
Administrator, except that while any loan to the Participant under Section 8.2
remains outstanding, the amount available for withdrawal shall be the balance in
such accounts less the balance of all outstanding loans to the Participant.

 

(c) Withdrawals From the After-Tax Contributions Account. An Employee may make a
request by calling the VRU, or in such other manner as may be prescribed by the
Administrator, no more than once during any Plan Year, to withdraw from his or
her After-Tax Contributions Account an amount which is not greater than the
balance of the Participant’s After-Tax Contributions Account as of the most
recent Valuation Date determined by the Administrator, except that while any
loan to the Participant under Section 8.2 remains outstanding, the amount
available for withdrawal shall be the balance in such account less the balance
of all outstanding loans to the Participant.

 

38



--------------------------------------------------------------------------------

(d) Withdrawals from the Rollover Account. A Participant may make a request by
calling the VRU, or in such other manner as may be prescribed by the
Administrator, to withdraw an amount which is not greater than the balance in
his or her Rollover Account as of the most recent Valuation Date determined by
the Administrator, except that while any loan to the Participant under Section
8.2 remains outstanding, the amount available for withdrawal shall be the
balance in such account less the balance of all outstanding loans to the
Participant.

 

(e) Provisions Applicable to All Withdrawals. Any withdrawal made pursuant to
this Section 8.1 shall be made at such time as prescribed by the Administrator
and shall be made pro-rata from each of the investment funds in which as of the
date of the withdrawal (i) in the case of a withdrawal pursuant to paragraph (a)
or (b) of this Section 8.1, the Participant’s Before-Tax Contributions Account
(and, if applicable, Employer Matching Contributions Account) is invested, (ii)
in the case of a withdrawal pursuant to paragraph (c) of this Section 8.1, the
Participant’s After-Tax Contributions Account is invested and (iii) in the case
of a withdrawal pursuant to paragraph (d) of this Section 8.1, the Participant’s
Rollover Account is invested. Notwithstanding anything in the Plan to the
contrary, the Administrator or the Investment Administrator may impose any
restrictions it deems necessary or appropriate with respect to withdrawals by
individuals who have any portion of their accounts invested in the Employer
Stock Fund described in Section 6.2 and who are subject to Rule 16b-3 under
section 16 of the Securities Exchange Act of 1934.

 

(f) Dividend Distributions in Respect of the Employer Stock Fund. Dividends
shall be allocated to the accounts of each Participant, any portion of whose
account balance is invested in the Employer Stock Fund in accordance with
Section 7.1(b), based upon the total number of shares of Common Stock
represented by the Participant’s proportionate share of the Employer

 

39



--------------------------------------------------------------------------------

Stock Fund as of such date as may be determined from time to time by the
Administrator on or before each dividend record date. Cash dividends shall be
reinvested in Common Stock (through the Employer Stock Fund) unless the
Participant (or his or her Beneficiary) elects, at the time and in the manner
prescribed by the Administrator, to receive a cash distribution in an amount
equal to such dividend, payable not later than 90 days after the end of the Plan
Year in which such dividend was paid.

 

Section 8.2. Loans to Participants.

 

(a) Making of Loans. Subject to the restrictions set forth in this Section, the
Administrator shall establish a loan program whereby any Participant who is a
party-in-interest (within the meaning of section 3(14) of ERISA) or any
Beneficiary who is a party-in-interest other than a Participant who is an
Employee of IBEW Local Union 15 and any such Participant’s Beneficiary may
request, in the manner and form prescribed by the Administrator, to borrow funds
from the Plan. The principal amount of such loan shall be not less than $1,000
and the aggregate amount of all outstanding loans to a Participant or
Beneficiary shall not exceed the lesser of: (1) 50% of the value of the
aggregate of the Participant’s vested account balances as of the Valuation Date
coinciding with or immediately preceding the day on which the loan is made; and
(2) $50,000, reduced by the excess, if any, of the highest outstanding loan
balances of the Participant under all plans maintained by the Employer during
the period of time beginning one year and one day prior to the date such loan is
to be made and ending on the date such loan is to be made over the outstanding
balance of loans from all such plans on the date on which such loan was made.

 

(b) Restrictions. Any loan approved by the Administrator pursuant to the
preceding paragraph (a) shall be made only upon the following terms and
conditions:

 

(1) The period for repayment of the loan shall be arrived at by mutual agreement
between the Administrator and the Participant but such period shall not exceed

 

40



--------------------------------------------------------------------------------

five years or, in the case of a loan to acquire a principal place of residence,
shall not be less than five years or more than 15 years, from the date of the
loan. Such loan may be prepaid at any time, without penalty, by delivery to the
Administrator of a check in an amount equal to the entire unpaid balance of such
loan. No partial prepayment shall be permitted. Except as otherwise provided
under uniform and nondiscriminatory procedures established by the Administrator,
any loan to a Participant who is an Employee is due in full immediately after
termination of employment.

 

(2) No loan shall be made to a Participant who is an Employee unless such
Participant consents to have such loan repaid in substantially equal
installments deducted from the regular payments of the Participant’s
compensation during the term of the loan. A Participant who (a) was an Employee
at the time the Participant received a loan from the Plan, (b) is no longer an
Employee and no longer receives compensation from an Employer, but (c) continues
to perform services for an Employer, shall consent, either at the time the loan
is taken or prior to the date prescribed by the Administrator, to have the
balance of any loan outstanding at the time the Participant no longer is an
Employee repaid in substantially equal installments over the remaining life of
the loan. Such installments shall be paid in the manner specified by the
Administrator.

 

(3) Each loan shall be evidenced by the Participant’s collateral promissory
note, in the form prescribed by the Administrator, for the amount of the loan,
with interest, payable to the order of the Plan, and shall be secured by an
assignment of 50% of the Participant’s vested account balance.

 

(4) Each loan shall bear a fixed interest rate commensurate with the interest
rates then being charged by persons in the business of lending money for loans
made under similar circumstances, as determined by the Administrator.

 

(5) Except as otherwise provided in this Plan, no withdrawal (other than a
withdrawal from a Participant’s accounts to the extent that such withdrawal
would not reduce the Participant’s vested account balances to less than the then
outstanding balance of any loan to such Participant or such higher amount
determined by the Administrator to be appropriate security for such loan) or
distribution shall be made to any Participant who has borrowed from the Trust,
or to a Beneficiary of any such Participant, unless and until the loan,
including interest, has been repaid.

 

(6) A charge shall be made against the account of each Participant requesting a
loan equal to such reasonable loan application fee (and loan acceptance fee, if
required by the Administrator) as shall be set from time to time by the
Administrator.

 

(7) A Participant is permitted only one loan in any calendar year; provided,
however, that no more than five loans to a Participant may be outstanding at any
time.

 

(8) Loan repayments shall be invested in the various investment funds as elected
by the Participant.

 

41



--------------------------------------------------------------------------------

(9) The Administrator may, in its sole discretion, restrict the amount to be
disbursed pursuant to any loan request to the extent it deems necessary to take
into account any fluctuations in the value of a Participant’s accounts since the
Valuation Date immediately preceding the date on which such loan is to be made.

 

(10) Any restrictions the Administrator or the Investment Committee determines
are necessary or appropriate with respect to loans requested by individuals who
have any portion of their accounts invested in the Employer Stock Fund described
in Section 6.2 and who are subject to Rule 16b-3 under section 16 of the
Securities Exchange Act of 1934.

 

If any loan or portion of a loan made to a Participant under the Plan, together
with the accrued interest thereon, is in default (taking into account any grace
period permitted by law, and as determined by the Administrator), the
Administrator shall take appropriate steps to collect on the note and foreclose
on the security. If upon a Participant’s termination of employment entitling the
Participant to a distribution under Section 8.3 (relating to distributions upon
termination of employment), death or retirement, any loan or portion of a loan
made to such Participant under the Plan, together with the accrued interest
thereon, remains unpaid, such unpaid amount may be repaid to the Plan no later
than the last day of the calendar quarter following the calendar quarter in
which such termination of employment occurred or as of such later date or dates
permitted under uniform and nondiscriminatory procedures established by the
Administrator. If full repayment is not so made, an amount equal to the unpaid
portion of such loan, together with the accrued interest thereon, shall be
charged to the Participant’s accounts after all other adjustments required under
the Plan, but before any distribution pursuant to Section 8.3 (relating to
distributions upon termination of employment).

 

(c) Loan Subaccount. The Trustee shall establish and maintain a loan subaccount
on behalf of each Participant or Beneficiary to whom a loan is made under this
Section 8.2. Such subaccount shall represent the investment of the Participant’s
or Beneficiary’s account in such loan. As of the Valuation Date immediately
preceding the date on which a loan is approved, the

 

42



--------------------------------------------------------------------------------

Participant’s or Beneficiary’s loan subaccount shall be credited with the amount
of the loan and thereafter shall be debited with repayments of the principal of
such loan. The various accounts maintained for the Participant or Beneficiary
shall be invested in the loan subaccount and debited by the amount of the loan
and credited with payments of interest on, and repayments of principal of, such
loan in accordance with uniform rules established by the Administrator.

 

(d) Sarbanes-Oxley. Notwithstanding any provision of the Plan to the contrary,
the Administrator reserves the right to deny the request of a Participant for a
loan that, in the judgment of the Administrator, would violate any provision of
the Sarbanes-Oxley Act of 2002.

 

Section 8.3. Distributions Upon Termination of Employment.

 

(a) Termination of Employment under Circumstances Entitling Participant to Full
Distribution of His or Her Account Balance. If a Participant terminates
employment, the Participant, or his or her designated Beneficiary, as the case
may be, shall be entitled to receive the entire balance of the Participant’s
accounts, at the time set forth in Section 8.4 and in the manner set forth in
paragraph (b) of this Section 8.3.

 

(b) Form of Distribution. (1) Subject to Section 8.4(d) any distribution to
which a Participant or Beneficiary, as the case may be, becomes entitled upon
termination of employment shall be distributed by whichever of the following
forms of distribution the Participant or Beneficiary, as the case may be, elects
by calling the VRU, or in such other manner as may be prescribed by the
Administrator:

 

  (A) By payment in a lump sum.

 

  (B) By payment in a series of approximately equal annual, quarterly, or
monthly installments, over a period of up to 15 years; provided that
installments shall not be available with respect to amounts invested in the CNA
1997 guaranteed investment contract.

 

43



--------------------------------------------------------------------------------

A Participant who elected to receive distribution of his or her vested account
balance in the form of installments may, at any time after such election is
made, elect to receive the remaining amount of his or her vested account balance
in the form of a lump sum payment. If no election is made by a Participant or
Beneficiary, as the case may be, as to the form of distribution, the
Participant’s vested account balance shall be distributed in the form of a lump
sum payment.

 

The amount distributed hereunder shall be paid in cash, except that if the
Participant’s account is paid in a lump sum, then the Participant may request
that all of his or her account invested in the Employer Stock Fund be
distributed in whole shares of Common Stock held in such Fund with any
fractional share being paid in cash. The number of shares of Common Stock to be
distributed shall be based on the current fair market value of a share of Common
Stock as determined by the Trustee under Section 7.2 as of the Valuation Date
coinciding with or immediately preceding the date payment of the Participant’s
account is to be made. Requests for distribution in the form of Common Stock
shall be made at such time and in such manner as the Administrator shall
determine under rules and regulations which are uniformly applied.

 

Notwithstanding the preceding paragraphs, no distribution shall be made in the
form of installments with respect to a Participant’s Rollover Account that was
established to hold the amount distributed or directly transferred from the
Commonwealth Edison Company Employee Stock Ownership Plan upon such plan’s
termination if the Participant elected not to receive distribution of such
amount until his or her 65th birthday.

 

(c) Notice of Availability of Election of Optional Forms of Benefits. No less
than 30 days (or such shorter period as permitted by law) and no more than 90
days before distribution is to be made hereunder, the Administrator, or its
designee, shall explain to the Participant that he or she may elect either form
of distribution set forth in paragraph (b) of this Section 8.3. Such

 

44



--------------------------------------------------------------------------------

explanation shall include a general description of the eligibility conditions
and other material features of the optional forms of distribution provided under
the Plan. Notwithstanding the first sentence of this subsection, distribution
may commence less than 30 days after the description described above is given,
provided that: (i) the Administrator, or its designee, clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the explanation to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
(ii) the Participant, after receiving the explanation, affirmatively elects a
distribution. The description referred to in this subsection, as well as the
explanation of the participant’s right to a period of at least 30 days to
consider such explanation before electing a distribution, shall be provided to
the Participant through the VRU or in such other manner prescribed by the
Administrator.

 

(d) Small Benefits Payable in Lump Sum. Notwithstanding any provision of the
Plan to the contrary, if the vested amount of the Participant’s account balances
does not exceed $5,000 (or such other amount prescribed by section 411(a)(11) of
the Code), not including the value of the Participant’s Rollover Account (such
amount referred to herein as the “small benefit amount”), such vested amount
shall be distributed in a lump sum cash payment as soon as administratively
practicable after the Participant’s termination of employment in accordance with
such procedures as may be established by the Administrator.

 

(e) Direct Rollover Option. In the case of a distribution from the Plan
(excluding any amount offset against the Participant’s account balance to repay
the outstanding balance of any unpaid loan) which is an “eligible rollover
distribution” within the meaning of section 402(c)(4) of the Code (excluding
hardship distributions, as described in section 410(k)(2)(B)(i)(IV) of the Code,
which are attributable to the Participant’s Before-Tax Contributions), a
Participant (or

 

45



--------------------------------------------------------------------------------

surviving spouse of a Participant) may elect that all or any portion of such
distribution shall be directly transferred as a rollover contribution from this
Plan to (i) an individual retirement account described in section 408(a) of the
Code, (ii) an individual retirement annuity described in section 408(b) of the
Code, (iii) an annuity plan described in section 403(a) of the Code, another
plan qualified under section 401(a) of the Code and (v) effective January 1,
2002, an annuity contract described in Section 403(b) of the Code or an eligible
deferred compensation plan described in Section 457(b) of the Code which is
maintained by an eligible employer described in Section 457(e)(1)(A) of the Code
(the terms of which permit the acceptance of rollover contributions) (provided,
however, that for distributions made prior to January 1, 2002, a surviving
spouse of a Participant may only elect to have such distribution directly
transferred to an individual retirement account or individual retirement
annuity); provided, however, that the portion of any such distribution
consisting of after-tax contributions may only be so transferred as part of a
distribution made on or after January 1, 2002 and may only be transferred to
such an account or annuity described in section 408 of the Code, or to such a
retirement or annuity plan described in Section 401(a) or 403(a) of the Code
that is a defined contribution plan that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
amount which is includible of gross income and the portion of such distribution
which is not so includible.

 

Section 8.4. Time of Distribution.

 

A Participant who has terminated employment shall commence receiving
distribution of his or her vested account balance as soon as administratively
practical after the Valuation Date coinciding with or immediately following the
date on which the Participant attains age 65, except as provided below.

 

  (1)

Early Distribution. Except as provided in subparagraph (7), a Participant whose
Termination Date is prior to his or her 65th birthday may elect by calling the
VRU,

 

46



--------------------------------------------------------------------------------

 

or in such other manner as may be prescribed by the Administrator, prior to his
or her termination of employment to have distribution of his or her vested
account balance commence within 60 days after the Valuation Date coinciding with
or immediately following the Participant’s Termination Date.

 

  (2) Deferral of Distribution. A Participant may elect by calling the VRU, or
in such other manner as may be prescribed by the Administrator, which election
shall be made at the time prescribed by the Administrator, that distribution of
his or her vested account balance commence as soon as practicable after the
Participant’s attainment of age 70½.

 

  (3) Elections After Termination Date. Except as provided in subparagraph (7),
a Participant who has terminated employment and whose distribution is to
commence either after the Participant’s attainment of age 65 or 70½ may elect at
any time by calling the VRU, or in such other manner as may be prescribed by the
Administrator, to have distribution of his or her vested account balance made
within 60 days after the date such election is made.

 

  (4) Required Beginning Date. Distributions paid or commencing during the
Participant’s lifetime shall commence not later than April 1 of the calendar
year following the calendar year in which the Participant attains age 70½,
except that distributions made to a Participant who is not a “five percent
owner” (as defined in section 416(i) of the Code) may commence on April 1 of the
calendar year following the later of the calendar year in which the Participant
attains age 70½ or the calendar year in which the Participant retires.
Notwithstanding any provision of the Plan to the contrary, any distributions
required by this subparagraph (i) with respect to calendar years beginning on or
after January 1, 2001 and prior to January 1, 2003 shall be made not less
rapidly than in accordance with the regulations under section 401(a)(9) of the
Code that were proposed on January 17, 2001, and (ii) with respect to calendar
years beginning on or after January 1, 2003 shall be made not less rapidly than
in accordance with the regulations under section 401(a)(9) that were final
effective January 1, 2003.

 

  (5) Distributions Commencing After Participant’s Death. Distributions
commencing after the Participant’s death shall be completed within five years
after the death of the Participant, except that (i) effective with respect to
any Participant whose death occurs on or after January 1, 1995, regardless of
when such Participant’s employment terminated, if the Participant’s Beneficiary
is the Participant’s spouse, distribution may be deferred until the date on
which the Participant would have attained age 70½ had he or she survived and
(ii) if the Participant’s Beneficiary is a natural person other than the
Participant’s spouse and distributions commence not later than one year after
the Participant’s death, such distributions may be made over a period not longer
than the life expectancy of such Beneficiary. If at the time of the
Participant’s death, distribution of the Participant’s benefit has commenced,
the remaining portion of the Participant’s benefit shall be paid in the manner
elected by the Participant’s Beneficiary, but at least as rapidly as was the
method of distribution being used prior to the Participant’s death.

 

47



--------------------------------------------------------------------------------

  (6) Distribution of Rollover Account After Termination Date. A Participant who
has terminated employment or the Beneficiary of such Participant, as the case
may be, may elect by calling the VRU, or in such other manner as may be
prescribed by the Administrator prior to the time his or her vested account
balance is distributed under this Section 8.4 to have distribution of the
balance of his or her Rollover Account commence at such prior time as the
Participant or Beneficiary shall elect, provided that, while any loan to the
Participant under Section 8.2 remains outstanding, such distribution shall be
made only to the extent that the balance of such Participant’s vested account
balance remaining after such distribution will equal or exceed the balance of
all outstanding loans to the Participant.

 

  (7) Compliance with Section 401(a)(9) of the Code. Notwithstanding any
provision of the Plan to the contrary, all distributions will be made in
accordance with section 401(a)(9) of the Code and the regulations promulgated
thereunder, including the minimum distribution incidental death benefit
requirement thereof.

 

Notwithstanding anything contained herein to the contrary and except as provided
in subparagraph (4) above, in the event that the recordkeeper for the Plan is
changed, distributions may be made at such time as prescribed by the
Administrator in order to accommodate the transfer of records to the new
recordkeeper.

 

Section 8.5. Designation of Beneficiary.

 

Each Participant shall have the right to designate a Beneficiary or
Beneficiaries (who may be designated contingently or successively and that may
be an entity other than a natural person) to receive any distribution to be made
under Section 8.3 (relating to distributions upon termination of employment)
upon the death of such Participant or, in the case of a Participant who dies
subsequent to termination of his or her employment but prior to the distribution
of the entire amount to which he or she is entitled under the Plan, any
undistributed balance to which such Participant would have been entitled,
provided, however, that no such designation (or change thereof) shall be
effective if the Participant was married on the date of the Participant’s death
unless such designation (or change thereof) was consented to at the time of such
designation (or change thereof) by the person who was the Participant’s spouse,
in writing, acknowledging the effect of such consent and witnessed by a notary
public or a Plan representative, or it is established

 

48



--------------------------------------------------------------------------------

to the satisfaction of the Administrator that such consent could not be obtained
because the Participant’s spouse cannot be located or such other circumstances
as may be prescribed in Regulations. Subject to the preceding sentence, a
Participant may from time to time, without the consent of any Beneficiary,
change or cancel any such designation. Such designation and each change therein
shall be made in the form prescribed by the Administrator and shall be filed
with the Administrator. A Participant’s beneficiary designation in effect under
the PECO Energy Company Employee Savings Plan immediately prior to the Effective
Date shall remain in effect under the Plan on and after the Effective Date until
such time as such designation is changed or canceled in accordance with this
Section 8.5. If (i) no Beneficiary has been named by a deceased Participant,
(ii) such designation is not effective pursuant to the proviso contained in the
first sentence of this section, or (iii) the designated Beneficiary has
predeceased the Participant, any undistributed balance of the deceased
Participant shall be distributed by the Trustee at the direction of the
Administrator (a) to the surviving spouse of such deceased Participant, if any,
or (b) if there is no surviving spouse, to the surviving children of such
deceased Participant, if any, in equal shares, or (c) if there is no surviving
spouse or surviving children, to the surviving parents of such deceased
Participant, if any, in equal shares, or (d) if there is no surviving spouse,
surviving children or surviving parents, to the executor or administrator of the
estate of such deceased Participant or (e) if no executor or administrator has
been appointed for the estate of such deceased Participant within six months
following the date of the Participant’s death, in equal shares to the person or
persons who would be entitled under the intestate succession laws of the state
of the Participant’s domicile to receive the Participant’s personal estate. The
marriage of a Participant shall be deemed to revoke any prior designation of a
Beneficiary made by him or her and a divorce

 

49



--------------------------------------------------------------------------------

shall be deemed to revoke any prior designation of the Participant’s divorced
spouse if written evidence of such marriage or divorce is received by the
Administrator.

 

Section 8.6. Distributions to Minor and Disabled Distributees.

 

Any distribution under this Article that is payable to a distributee who is a
minor or to a distributee who, in the opinion of the Administrator, is unable to
manage his or her affairs by reason of illness or mental incompetency may be
made to or for the benefit of any such distributee at such time consistent with
the provisions of Section 8.5 and in such of the following ways as the legal
representative of such distributee shall direct: (a) directly to any such minor
distributee if, in the opinion of such legal representative, the distributee is
able to manage his or her affairs, (b) to such legal representative, (c) to a
custodian under a Uniform Gifts to Minors Act for any such minor distributee, or
(d) to some near relative of any such distributee to be used for the latter’s
benefit. Neither the Administrator nor the Trustee shall be required to see to
the application by any third party other than the legal representative of a
distributee of any distribution made to or for the benefit of such distributee
pursuant to this Section.

 

Section 8.7. “Lost” Participants and Beneficiaries.

 

If within a period of five years following the death or other termination of
employment of any Participant the Administrator in the exercise of reasonable
diligence has been unable to locate the person or persons entitled to benefits
under this Article 8, the rights of such person or persons shall be forfeited,
provided, however, that the Plan shall reinstate and pay to such person or
persons the amount of the benefits so forfeited upon a claim for such benefits
made by such person or persons. The amount to be so reinstated shall be obtained
from the total amount that shall have been forfeited pursuant to Section 8.3
during the Plan Year that the claim for such forfeited benefit is made. If the
amount to be reinstated exceeds the amount of such forfeitures, the Employer in

 

50



--------------------------------------------------------------------------------

respect of whose Employee the claim for forfeited benefit is made shall make a
contribution in an amount equal to the remainder of such excess. Any such
contribution shall be made without regard to whether or not the limitations set
forth in Section 4.5 will be exceeded by such contribution.

 

ARTICLE 9

 

PARTICIPANTS’ STOCKHOLDER RIGHTS

 

Section 9.1. Voting Shares of Common Stock.

 

Each Participant and Beneficiary shall be entitled to direct the Trustee as to
the exercise of any voting rights attributable to shares of Common Stock then
allocated to his or her account and the Trustee shall vote such shares according
to the voting directions of the Participant or Beneficiary that have been timely
submitted to the Trustee on forms provided by the Trustee for such purpose.
Participants and Beneficiaries shall be permitted to direct the Trustee as to
the exercise of any voting rights, including, but not limited to, any corporate
matter that involves the voting of shares of Common Stock with respect to the
approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or similar transaction
prescribed in Regulations. The Trustee shall with respect to any matter vote the
shares of Common Stock credited to Participants’ accounts with respect to which
the Trustee does not timely receive voting instructions in the same proportion
as to shares the Trustee has received voting instructions. Written notice of any
meeting of stockholders of the Company and a request for voting instructions
shall be given by the Administrator or the Trustee, at such time and in such
manner as the Administrator shall determine, to each Participant or Beneficiary
entitled to give instructions for voting shares of Common Stock at such meeting.
The Administrator shall establish and pay for a means by which Participants and
Beneficiaries can expeditiously deliver such voting instructions to the Trustee.

 

51



--------------------------------------------------------------------------------

All instructions delivered by Participants or Beneficiaries shall be
confidential and shall not be disclosed to any person, including the Employer.

 

Section 9.2. Tender Offers.

 

(a) In the event a tender offer is made generally to the stockholders of the
Company to transfer all or a portion of their shares of Common Stock in return
for valuable consideration, including but not limited to, offers regulated by
section 14(d) of the Securities Exchange Act of 1934, as amended, each
Participant or Beneficiary shall be entitled to direct the Trustee regarding how
to respond to any such tender offer with respect to the number of shares of
Common Stock then allocated to his or her account and the Trustee shall vote
such shares according to the voting directions of the Participant or Beneficiary
that have been timely submitted to the Trustee on forms provided by the Trustee
for such purpose. A Participant or Beneficiary shall not be limited in the
number of directions to tender or withdraw from tender that he or she can give,
but shall not have the right to give directions to tender or withdraw from
tender after a reasonable time established by the Trustee pursuant to paragraph
(c) of this Section. The Trustee shall with respect to a tender offer decline to
vote the shares of Common Stock credited to Participants’ accounts with respect
to which the Trustee does not timely receive directions on how to respond to any
such tender offer. All such directions shall be confidential and shall not be
disclosed to any person, including the Employer.

 

(b) Within a reasonable time after the commencement of a tender offer, the
Administrator shall provide to each Participant and Beneficiary:

 

  (i) the offer to purchase as distributed by the offeror to the stockholders of
the Company,

 

  (ii) a statement of the shares of Common Stock allocated to his or her
account, and

 

52



--------------------------------------------------------------------------------

  (iii) directions as to the means by which a Participant can give directions
with respect to the tender offer.

 

The Administrator shall establish and pay for a means by which a Participant and
Beneficiary can expeditiously deliver directions to the Trustee with respect to
a tender offer. The Administrator shall transmit or cause to be transmitted to
the Trustee aggregate numbers of shares to be tendered or withheld from tender
representing directions of Participants and Beneficiaries. The Administrator, at
its election, may engage an agent to receive directions from Participants and
Beneficiaries and transmit them to the Trustee.

 

(c) The Trustee may establish a reasonable time, taking into account the time
restrictions of the tender offer, after which it shall not accept directions of
Participants or Beneficiaries.

 

ARTICLE 10

 

SPECIAL PARTICIPATION AND DISTRIBUTION RULES RELATING TO

REEMPLOYMENT OF TERMINATED EMPLOYEES AND EMPLOYMENT BY RELATED

ENTITIES

 

Section 10.1. Change of Employment Status.

 

If an Employee who is not a Participant becomes eligible to participate because
of a change in his or her employment status, such Employee shall become a
Participant as of the date of such change if either the Employee is not a member
of a bargaining unit represented by IBEW Local Union 15 or the Employee has
satisfied the eligibility service requirement set forth in Section 3.1;
otherwise the Employee shall become a Participant in accordance with Section 3.1
following satisfaction of the eligibility service requirement.

 

53



--------------------------------------------------------------------------------

Section 10.2. Reemployment of an Eligible Employee Whose Employment Terminated
Prior to His or Her Becoming a Participant.

 

(a) If the employment of an Eligible Employee who is a member of a bargaining
unit represented by IBEW Local Union 15 terminated before the Employee satisfied
the eligibility service requirement set forth in Section 3.1 and such Employee
is thereafter reemployed by an Employer, such Employee shall be eligible to
become a Participant in accordance with Section 3.1.

 

(b) If the employment of an Eligible Employee who is a member of a bargaining
unit represented by IBEW Local Union 15 terminated after he or she had satisfied
the eligibility service requirement set forth in Section 3.1 but prior to
becoming a Participant is reemployed by an Employer, he or she shall not be
required to satisfy again such requirement and shall be eligible to become a
Participant upon filing an application in accordance with Section 3.2.

 

Section 10.3. Reemployment of a Terminated Participant.

 

If a terminated Participant is reemployed, the Participant shall not be required
to satisfy again the eligibility service requirement set forth in Section 3.1
and shall again become a Participant upon filing an application in accordance
with Section 3.2.

 

Section 10.4. Employment by an Affiliate.

 

If an individual is employed by an Affiliate, then any period of such employment
shall be taken into account solely for the purposes of determining whether and
when such individual is eligible to participate in the Plan under Article 3,
when such individual has retired or otherwise terminated his or her employment
for purposes of Article 8 to the same extent it would have been had such period
of employment been as an Employee of his or her Employer.

 

54



--------------------------------------------------------------------------------

Section 10.5. Leased Employees.

 

A leased employee (within the meaning of section 414(n)(2) of the Code) shall
not be eligible to participate in the Plan. If an individual who performed
services as a leased employee (as defined below) of an Employer or an Affiliate
becomes an Employee, or if an Employee becomes such a leased employee, then any
period during which such services were so performed shall be taken into account
solely for the purposes of determining whether and when such individual is
eligible to participate in the Plan under Article 3 and determining when such
individual has retired or otherwise terminated his or her employment for
purposes of Article 8 to the same extent it would have been had such service
been as an Employee. This Section shall not apply to any period of service
during which such a leased employee was covered by a plan described in section
414(n)(5) of the Code. For purposes of this Plan, a “leased employee” shall mean
any person who is not an employee of an Employer and who pursuant to an
agreement between an Employer or Affiliate has performed services for an
Employer or an Affiliate on a substantially full-time basis for a period of at
least one year, which services were performed under the primary direction or
control of an Employer or an Affiliate.

 

Section 10.6. Reemployment of Veterans.

 

(a) General. The provisions of this Section shall apply in the case of the
reemployment by an Employer of an Eligible Employee, within the period
prescribed by the Uniformed Service Employment and Reemployment Rights Act
(“USERRA”), after the Employee’s completion of a period of Military Service. The
provisions of this Section are intended to provide such Employees with the
rights required USERRA and section 414(u) of the Code, and shall be interpreted
in accordance with such intent.

 

55



--------------------------------------------------------------------------------

(b) Make Up of Before-Tax and After-Tax Contributions. Such Employee shall be
entitled to make contributions under the Plan (“Make-Up Employee
Contributions”), in addition to Before-Tax and After-Tax Contributions which the
Employee elects to have made under the Plan pursuant to Section 4.1. From time
to time while employed by an Employer, such Employee may elect to contribute
Make-Up Employee Contributions during the period beginning on the date of such
Employee’s reemployment and ending on the earlier of:

 

  (i) the end of the period equal to the product of three and such Employee’s
period of Military Service, and

 

  (ii) the fifth anniversary of the date of such reemployment.

 

Such Employee shall not be permitted to contribute Make-Up Employee
Contributions to the Plan in excess of the amount which the Employee could have
elected to have made under the Plan in the form of Before-Tax and After-Tax
Contributions if the Employee had continued in employment with his or her
Employer during such period of Military Service. Such Employee shall be deemed
to have earned “Compensation” from his or her Employer during such period of
Military Service for this purpose in the amount prescribed by sections
414(u)(2)(B) and 414(u)(7) of the Code. The manner in which an Eligible Employee
may elect to contribute Make-Up Employee Contributions pursuant to this
paragraph (b) shall be prescribed by the Administrator.

 

(c) Make Up of Matching Contributions. An Eligible Employee who contributes
Make-Up Employee Contributions as described in paragraph (b) shall be entitled
to an allocation of Matching Contributions (“Make-Up Matching Contributions”) in
an amount equal to the amount of Matching Contributions which would have been
allocated to the Matching Contributions Account of such Eligible Employee under
the Plan if such Make-Up Employee Contributions had been made in the form of
Before-Tax or After-Tax Contributions (as applicable) during the period of such
Employee’s Military Service. The amounts necessary to make such

 

56



--------------------------------------------------------------------------------

allocation of Make-Up Matching Contributions shall be derived from any
forfeitures not yet applied towards Matching Contributions for the Plan Year in
which the Make-Up Employee Contributions are made, and if such forfeitures are
not sufficient for this purpose, then the Eligible Employee’s Employer shall
make a special contributions which shall be utilized solely for purposes of such
allocation.

 

(d) Application of Limitations and Nondiscrimination Rules. Any contributions
made by an Eligible Employee or an Employer pursuant to this Section on account
of a period of Military Service in a prior Plan Year shall not be subject to the
limitations prescribed by Sections 4.2, 4.5 and 7.4 of the Plan (relating to
sections 402(g), 404 and 415 of the Code) for the Plan Year in which such
contributions are made. The Plan shall not be treated as failing to satisfy the
nondiscrimination rules of Section 4.4 of the Plan (relating to sections
401(k)(3) and 401(m) of the Code) for any Plan Year solely on account of any
make up contributions made by an Eligible Employee or an Employer pursuant to
this Section.

 

ARTICLE 11

 

ADMINISTRATION

 

Section 11.1. The Administrator and the Investment Committee.

 

(a) The Administrator. The Company’s Director, Employee Benefit Plans &
Programs, or such other person or committee appointed by the Compensation
Committee of the Board of Directors from time to time (such director or other
person or committee, the “Administrator”), shall be the “administrator” of the
Plan, within the meaning of such term as used in ERISA. In addition, the
Administrator shall be the “named fiduciary” of the Plan, within the meaning of
such term as used in ERISA, solely with respect to administrative matters
involving

 

57



--------------------------------------------------------------------------------

the Plan and not with respect to any investment of the Plan’s assets. The
Administrator shall have the following duties, responsibilities and rights:

 

  (i) The Administrator shall have the duty and discretionary authority to
interpret and construe the Plan in regard to all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time, and amount of payment of any distribution under the
Plan. Benefits under the Plan shall be paid to a Participant or Beneficiary only
if the Administrator, in its discretion, determines that such person is entitled
to benefits.

 

  (ii) The Administrator shall direct the Trustee to make payments of amounts to
be distributed from the Trust under Article 8.

 

  (iii) The Administrator shall supervise the collection of Participants’
contributions made pursuant to Article 5 and the delivery of such contributions
to the Trustee.

 

  (iv) The Administrator shall have all powers and responsibilities necessary to
administer the Plan, except those powers that are specifically vested in the
Investment Committee or the Trustee.

 

  (v) Each Employer shall, from time to time, upon request of the Administrator,
furnish to the Administrator such data and information as the Administrator
shall require in the performance of its duties.

 

  (vi) The Administrator may require a Participant or Beneficiary to complete
and file certain applications or forms approved by the Administrator and to
furnish such information requested by the Administrator. The Administrator and
the Plan may rely upon all such information so furnished to the Administrator.

 

  (vii) The Administrator shall be the Plan’s agent for service of legal process
and forward all necessary communications to the Trustee.

 

(b) Appointment of the Administrator. Pursuant to a resolution of the
Compensation Committee of the Board of Directors of the Company, the
Compensation Committee shall appoint the Administrator. The Compensation
Committee shall have the right at any time, with or without cause, to remove the
Administrator (including any member of a committee that constitutes the
Administrator). The Administrator may resign and the resignation shall be
effective upon delivery

 

58



--------------------------------------------------------------------------------

of the written resignation to the Compensation Committee. Upon the resignation,
removal or failure or inability for any reason of the Administrator to act
hereunder, the Compensation Committee shall appoint a successor. Any successor
Administrator member shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
The power and authority of the Compensation Committee with respect to the Plan
shall be limited solely to the appointment and removal of the Administrator and
the Compensation Committee shall have no other duties or responsibilities with
respect to the Plan. None of the Company, any member of the Board of Directors
who is not a member of the Compensation Committee, nor any other person shall
have any responsibility regarding the appointment or removal of the
Administrator.

 

(c) The Investment Committee. The Investment Committee shall be the “named
fiduciary” of the Plan, within the meaning of such term as used in ERISA, solely
with respect to matters involving the investment of assets of the Plan and, any
contrary provision of the Plan notwithstanding, in all events subject to the
limitations contained in Sections 404(a)(2) and 404(c) of ERISA and all other
applicable limitations. The Investment Committee shall have the following
duties, responsibilities and rights:

 

  (i) The Investment Committee shall be the “named fiduciary” for purposes of
designating the investment funds under Section 6.2 and for purposes of
appointing one or more investment managers as described in ERISA.

 

  (ii) The Investment Committee shall be solely responsible for all matters
involving investment of the Employer Stock Fund described in Section 6.2 and
neither the Company nor any other person shall have any responsibility with
respect to investment of such fund.

 

  (iii) Each Employer shall, from time to time, upon request of the Investment
Committee, furnish to the Investment Committee such data and information as the
Investment Committee shall require in the performance of its duties.

 

59



--------------------------------------------------------------------------------

(d) Appointment of the Investment Committee. Pursuant to a resolution of the
Risk Management Committee of the Board of Directors of the Company, the Risk
Management Committee shall appoint the Investment Committee, which shall consist
of not less than three members. The Risk Management Committee shall have the
right at any time, with or without cause, to remove one or more members of the
Investment Committee. Any member of the Investment Committee may resign and the
resignation shall be effective upon delivery of the written resignation to the
Risk Management Committee. Upon the resignation, removal or failure or inability
for any reason of any member of the Investment Committee to act hereunder, the
Risk Management Committee shall appoint a successor. Any successor Investment
Committee member shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
The power and authority of the Risk Management Committee with respect to the
Plan shall be limited solely to the appointment and removal of the members of
the Investment Committee and the Risk Management Committee shall have no other
duties or responsibilities with respect to the Plan. None of the Company, any
member of the Board of Directors who is not a member of the Risk Management
Committee, nor any other person shall have any responsibility regarding the
appointment or removal of the members of Investment Committee.

 

(e) Status of Administrator and Members of the Investment Committee. The
Administrator and any member of the Investment Committee may, but need not, be
an Employee, trustee or officer of an Employer and such status shall not
disqualify such person from taking any action hereunder or render such person
accountable for any distribution or other material advantage received by him or
her under this Plan, provided that no Administrator or member of

 

60



--------------------------------------------------------------------------------

the Investment Committee who is a Participant shall take part in any action of
the Administrator or the Investment Committee or any matter involving solely his
or her rights under this Plan.

 

(f) Notice to Trustee of Members. Promptly after the appointment of the
Administrator or the Investment Committee and from time to time thereafter, and
promptly after the appointment of any successor member of either the
Administrator or the Investment Committee, the Trustee shall be notified as to
the names of the persons so appointed by delivery to the Trustee of a written
instrument duly adopted by the Compensation Committee of the Board of Directors
or Risk Management Committee of the Board of Directors, as applicable, making
such appointments.

 

(g) Allocation of Responsibilities. Each of the Administrator and the Investment
Committee may allocate its respective responsibilities and may designate any
person, persons, partnership or corporation to carry out any of such
responsibilities with respect to the Plan. Any such allocation or designation
shall be reduced to writing and such writing shall be kept with the records of
the Plan.

 

(h) General Governance. Each of the Administrator and the Investment Committee
may act at a meeting or by written consent approved by a majority of its
respective members. The Investment Committee shall elect one of its members as
chairman and appoint a secretary, who may or may not be a member of such
committee. The secretary of the Investment Committee shall keep a record of all
meetings and forward all necessary communications to the Employers or the
Trustee. All decisions of the Investment Committee shall be made by the
majority, including actions taken by written consent. The Administrator and the
Investment Committee may adopt such rules and procedures as it deems desirable
for the conduct of its affairs, provided that any such rules and procedures
shall be consistent with the provisions of the Plan.

 

61



--------------------------------------------------------------------------------

(i) Indemnification. The Employers hereby jointly and severally indemnify the
Administrator, the Investment Committee, the Risk Management Committee of the
Board of Directors of the Company, the Compensation Committee of the Board of
Directors of the Company, and the directors, officers and employees of the
Employers and each of them, from the effects and consequences of their acts,
omissions and conduct in their official capacity with respect to the Plan
(including but not limited to judgments, attorney fees and costs with respect to
any and all related claims, subject to the Company’s notice of and right to
direct any litigation, select any counsel or advisor, and approve any
settlement), except to the extent that such effects and consequences result from
their own willful misconduct. The foregoing indemnification shall be in addition
to (and secondary to) such other rights such persons may enjoy as a matter of
law or by reason of insurance coverage of any kind.

 

(j) No Compensation. Neither the Administrator nor any member of the Investment
Committee may receive any compensation or fee from the Plan for services as the
Administrator or a member of the Investment Committee. The Employers shall
reimburse the Administrator and the members of the Investment Committee for any
reasonable expenditures incurred in the discharge of their duties hereunder.

 

(k) Employ of Counsel and Agents. The Administrator and the Investment Committee
may employ such counsel (who may be counsel for an Employer) and agents and may
arrange for such clerical and other services as each may require in carrying out
its respective duties under the Plan.

 

Section 11.2. Claims Procedure.

 

Any Participant or distributee who believes he or she is entitled to benefits in
an amount greater than those which he or she is receiving or has received may
file a claim with the

 

62



--------------------------------------------------------------------------------

Administrator. Such a claim shall be in writing and state the nature of the
claim, the facts supporting the claim, the amount claimed, and the address of
the claimant. The Administrator shall review the claim and, unless special
circumstances require an extension of time, within 90 days after receipt of the
claim, give notice to the claimant, either in writing by registered or certified
mail or in an electronic notification, of the Secretary’s decision with respect
to the claim. Any electronic notice delivered to the claimant shall comply with
the standards imposed by applicable Regulations. If the Administrator determines
that special circumstances require an extension of time for processing the
claim, the claimant shall be so advised in writing within the initial 90-day
period and in no event shall such an extension exceed 90 days. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Administrator expects to render the benefit
determination. The notice of the decision of the Administrator with respect to
the claim shall be written in a manner calculated to be understood by the
claimant and, if the claim is wholly or partially denied, the Administrator
shall notify the claimant of the adverse benefit determination and shall set
forth the specific reasons for the adverse determination, the references to the
specific Plan provisions on which the determination is based, a description of
any additional material or information necessary for the claimant to perfect the
claim, an explanation of why such material or information is necessary, and a
description of the claim review procedure under the Plan and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502 of ERISA following an adverse benefit
determination on review. The Administrator shall also advise the claimant that
the claimant or the claimant’s duly authorized representative may request a
review by the Company’s Vice President, Employee Health and Benefits (or such
other officer designated from time to time by the Compensation Committee) of the
adverse benefit determination by filing

 

63



--------------------------------------------------------------------------------

with such officer, within 60 days after receipt of a notification of an adverse
benefit determination, a written request for such review. The claimant shall be
informed that, within the same 60-day period, he or she (a) may be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits and (b) may submit to such officer written comments, documents, records
and other information relating to the claim for benefits. If a request is so
filed, review of the adverse benefit determination shall be made by the officer
within, unless special circumstances require an extension of time, 60 days after
receipt of such request, and the claimant shall be given written notice of the
officer’s final decision. If the officer determines that special circumstances
require an extension of time for processing the claim, the claimant shall be so
advised in writing within the initial 60-day period and in no event shall such
an extension exceed 60 days. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the officer
expects to render the determination on review. The review of the officer shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The notice of the final decision shall include specific reasons for the
determination and references to the specific Plan provisions on which the
determination is based and shall be written in a manner calculated to be
understood by the claimant.

 

Section 11.3. Procedures for Domestic Relations Orders.

 

If the Administrator receives any written judgment, decree or order (including
approval of a property settlement agreement) pursuant to domestic relations or
community property laws of any state relating to the provision of child support,
alimony or marital property rights of a spouse,

 

64



--------------------------------------------------------------------------------

former spouse, child or other dependent of a Participant and purporting to
provide for the payment of all or a portion of the Participant’s benefit under
the Plan to or on behalf of one or more of such persons (such judgment, decree
or order being hereinafter called a “domestic relations order”), the
Administrator shall promptly notify the Participant and each other payee
specified in such domestic relations order of its receipt and of the following
procedures. After receipt of a domestic relations order, the Administrator shall
determine whether such order constitutes a “qualified domestic relations order,”
as defined in Section 14.2(b), and shall notify the Participant and each payee
named in such order in writing of its determination. Such notice shall be
written in a manner calculated to be understood by the parties and shall set
forth specific reasons for the Administrator’s determination, and shall contain
an explanation of the review procedure under the Plan. The Administrator shall
also advise each party that the party or his or her duly authorized
representative may request a review by the Administrator’s determination by
filing a written request for such review. The Administrator shall give each
party affected by such request notice of such request for review. Each party
also shall be informed that he or she may have reasonable access to pertinent
documents and submit comments in writing to the Committee in connection with
such request for review. Each party shall be given written notice of the
Administrator’s final determination, which notice shall be written in a manner
calculated to be understood by the parties and shall include specific reasons
for such final determination. Any amounts subject to a domestic relations order
which would be payable to the alternate payee prior to the determination that
such order is a qualified domestic relations order shall be separately accounted
for and not distributed prior to such determination. If within a reasonable time
after receipt of written evidence of such order it is determined that such
domestic order constitutes a qualified domestic relations order, the amounts so
separately accounted for (plus any interest thereon) shall be paid to the
alternate payee.

 

65



--------------------------------------------------------------------------------

If within such reasonable period of time it is determined that such order does
not constitute a qualified domestic relations order, the amounts so separately
accounted for (plus any interest thereon) shall be paid to such other persons,
if any, entitled to such amounts at such time. Prior to the issuance of
regulations, the Administrator shall establish the time periods in which the
Administrator’s determination, a request for review thereof and the review by
the Administrator shall be made, provided that the total of such time periods
shall not be longer than 18 months from the date written evidence of a domestic
relations order is received by the Administrator.

 

The duties of the Administrator under this Section may be delegated by the
Administrator to one or more persons other than the Administrator.

 

Section 11.4. Notices to Participants, Etc.

 

All notices, reports and statements given, made, delivered or transmitted to a
Participant or distributee or any other person entitled to or claiming benefits
under the Plan shall be deemed to have been duly given, made or transmitted when
mailed by first class mail with postage prepaid and addressed to the Participant
or distributee or such other person at the address last appearing on the records
of the Administrator. A Participant or distributee or other person may record
any change of his or her address from time to time by written notice filed with
the Administrator.

 

Section 11.5. Notices to Administrator.

 

Written directions, notices and other communications from Participants or
distributees or any other person entitled to or claiming benefits under the Plan
to the Administrator shall be deemed to have been duly given, made or
transmitted either when delivered to such location as shall be specified upon
the forms prescribed by the Administrator for the giving of such directions,

 

66



--------------------------------------------------------------------------------

notices and other communications or when mailed by first class mail with postage
prepaid and addressed to the addressee at the address specified upon such forms.

 

Section 11.6. Records.

 

Each of the Administrator and the Investment Committee shall keep a record of
all of their respective proceedings, if any, and shall keep or cause to be kept
all books of account, records and other data as may be necessary or advisable in
their respective judgment for the administration of the Plan or the
administration of the investments of the Plan.

 

Section 11.7. Reports of Trustee and Accounting to Participants.

 

The Administrator shall keep on file, in such form as it shall deem convenient
and proper, all reports concerning the Trust Fund received by it from the
Trustee, and the Administrator may, as soon as possible after the close of each
Plan Year, advise each Participant and Beneficiary of the balance credited to
any account for his or her benefit as of the close of such Plan Year pursuant to
Article 7 hereof.

 

Section 11.8. Electronic Media.

 

Notwithstanding any provision of the Plan to the contrary and for all purposes
of the Plan, to the extent permitted by the Administrator and any applicable law
or Regulation, the use of electronic technologies shall be deemed to satisfy any
written notice, consent, delivery, signature, disclosure or recordkeeping
requirement under the Plan, the Code or ERISA to the extent permitted by or
consistent with applicable law and Regulations. Any transmittal by electronic
technology shall be deemed delivered when successfully sent to the recipient, or
such other time specified by the Administrator.

 

67



--------------------------------------------------------------------------------

ARTICLE 12

 

PARTICIPATION BY OTHER EMPLOYERS

 

Section 12.1. Adoption of Plan.

 

With the consent of the Company, any entity may become a participating Employer
under the Plan by (a) taking such action as shall be necessary to adopt the Plan
and (b) executing and delivering such instruments and taking such other action
as may be necessary or desirable to put the Plan into effect with respect to
such entity.

 

Section 12.2. Withdrawal from Participation.

 

Any Employer shall terminate its participation in the Plan at any time, under
such circumstances as the Company may provide, by delivering to the Company a
duly certified copy of a resolution of its board of directors (or other
governing body) to that effect, or by ceasing to be a member of the same
controlled group as the Company (within the meaning of section 1563(a) of the
Code). A complete discontinuance of contributions by an Employer shall be deemed
a termination of such Employer’s participation in the Plan for purposes of this
Section.

 

Section 12.3. Company as Agent for Employers.

 

Each entity that becomes a participating Employer pursuant to Section 12.1 or
Article 13 by so doing shall be deemed to have appointed the Company its agent
to exercise on its behalf all of the powers and authorities hereby conferred
upon the Company by the terms of the Plan, including, but not by way of
limitation, the power to amend and terminate the Plan. The authority of the
Company to act as such agent shall continue unless and until the portion of the
Trust Fund held for the benefit of Employees of the particular Employer and
their Beneficiaries is set aside in a separate Trust Fund as provided in Section
16.2.

 

68



--------------------------------------------------------------------------------

ARTICLE 13

 

CONTINUANCE BY A SUCCESSOR

 

In the event that the Employer is reorganized by way of merger, consolidation,
transfer of assets or otherwise, so that another entity succeeds to all or
substantially all of the Employer’s business, such successor entity may be
substituted for the Employer under the Plan by adopting the Plan and becoming a
party to the Trust agreement. Contributions by the Employer shall be
automatically suspended from the effective date of any such reorganization until
the date upon which the substitution of such successor entity for the Employer
under the Plan becomes effective. If, within 90 days following the effective
date of any such reorganization, such successor entity shall not have elected to
become a party to the Plan, or if the Employer adopts a plan of complete
liquidation other than in connection with a reorganization, the Plan shall be
automatically terminated with respect to Employees of such Employer as of the
close of business on the 90th day following the effective date of such
reorganization or as of the close of business on the date of adoption of such
plan of complete liquidation, as the case may be, and the Administrator shall
direct the Trustee to distribute the portion of the Trust Fund applicable to
such Employer in the manner provided in Article 16.

 

If such successor entity is substituted for an Employer by electing to become a
party to the Plan as described above, then, for all purposes of the Plan,
employment of such Employee with such Employer, including service with and
compensation paid by such Employer, shall be considered to be employment with an
Employer.

 

69



--------------------------------------------------------------------------------

ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1. Expenses.

 

Except as provided in the last sentence of Section 6.2 (relating to expenses of
investments for an investment fund), all costs and expenses incurred in
administering the Plan and the Trust, including the expenses of the
Administrator and the Investment Committee, the fees of counsel and any agents
for the Administrator and the Investment Committee, the fees and expenses of the
Trustee, the fees of counsel for the Trustee and other administrative expenses
shall, to the extent permitted by law, be paid from the Trust Fund to the extent
such expenses are not paid by the Employers. Notwithstanding the foregoing, the
Administrator may authorize an Employer to pay any expenses, and the Employer
shall be reimbursed from the Trust Fund for such payments. The Administrator, in
its discretion, having regard to the nature of a particular expense, shall
determine the portion of the expense that is to be borne by each Employer.

 

Section 14.2. Non-Assignability.

 

(a) In general. It is a condition of the Plan, and all rights of each
Participant and Beneficiary shall be subject thereto, that no right or interest
of any Participant or Beneficiary in the Plan shall be assignable or
transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge or bankruptcy, but excluding devolution by death
or mental incompetency, and no right or interest of any Participant or
Beneficiary in the Plan shall be liable for, or subject to, any obligation or
liability of such Participant or Beneficiary, including claims for alimony or
the support of any spouse, except as provided below.

 

(b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s account balance under
the Plan, or any portion

 

70



--------------------------------------------------------------------------------

thereof, is the subject of one or more qualified domestic relations orders, as
defined below, such account balance or portion thereof shall be paid to the
person and at the time and in the manner specified in any such order. For
purposes of this paragraph (b), “qualified domestic relations order” shall mean
any “domestic relations order” as defined in Section 11.3 that creates (or
recognizes the existence of) or assigns to a person other than the Participant
(an “alternate payee”) rights to all or a portion of the Participant’s account
balance under the Plan, and:

 

  (A) clearly specifies

 

  (i) the name and last known mailing address (if any) of the Participant and
each alternate payee covered by such order,

 

  (ii) the amount or percentage of this Participant’s benefits to be paid by the
Plan to each such alternate payee, or the manner in which such amount or
percentage is to be determined,

 

  (iii) the number of payments to, or period of time for which, such order
applies, and

 

  (iv) each plan to which such order applies;

 

  (B) does not require

 

  (i) the Plan to provide any type or form of benefit or any option not
otherwise provided under the Plan at the time such order is issued,

 

  (ii) the Plan to provide increased benefits (determined on the basis of
actuarial equivalence), and

 

  (iii) the payment of benefits to an alternate payee that at the time such
order is issued already are required to be paid to a different alternate payee
under a prior qualified domestic relations order; and

 

  (C) does not require the commencement of payment of benefits to any alternate
payee before the earlier of (I) the date on which the Participant is entitled to
a distribution under the Plan and (II) the date the Participant attains age 50,
except that the order may require the commencement of payment of benefits as
soon as administratively practicable after the date such order is determined by
the Administrator to be a “qualified domestic relations order”;

 

all as determined by the Administrator pursuant to the procedures contained in
Section 11.3. Any amounts subject to a domestic relations order prior to
determination of its status as a qualified

 

71



--------------------------------------------------------------------------------

domestic relations order that but for such order would be paid to the
Participant shall be segregated in a separate account or an escrow account
pending such determination. If within the reasonable time period beginning with
the date on which the first payment would be required to be made under a
domestic relations order the Administrator determines that the domestic
relations order constitutes a qualified domestic relations order, the amount so
segregated (plus any interest thereof) shall be paid to the alternate payee. If
such determination is not made within such reasonable time period, then the
amount so segregated (plus any interest thereon), shall, as soon as practicable
after the end of such reasonable time period, be paid to the Participant. Any
determination regarding the status of such order after such reasonable time
period shall be applied only to payments on or after the date of such
determination.

 

Section 14.3. Employment Non-Contractual.

 

The Plan confers no right upon an Employee to continue in employment.

 

Section 14.4. Limitation of Rights.

 

A Participant or distributee shall have no right, title or claim in or to any
specific asset of the Trust Fund, but shall have the right only to distributions
from the Trust Fund on the terms and conditions herein provided.

 

72



--------------------------------------------------------------------------------

Section 14.5. Merger or Consolidation with Another Plan.

 

A merger or consolidation with, or transfer of assets or liabilities to, any
other plan shall not be effected unless the terms of such merger, consolidation
or transfer are such that each Participant, distributee, Beneficiary or other
person entitled to receive benefits from the Plan would, if the Plan were to
terminate immediately after the merger, consolidation or transfer, receive a
benefit equal to or greater than the benefit such person would be entitled to
receive if the Plan were to terminate immediately before the merger,
consolidation, or transfer.

 

Section 14.6. Gender and Plurals.

 

Wherever used in the Plan, words in the masculine gender shall include masculine
or feminine gender, and, unless the context otherwise requires, words in the
singular shall include the plural, and words in the plural shall include the
singular.

 

Section 14.7. Applicable Law.

 

The Plan and all rights hereunder shall be governed by and construed in
accordance with the laws of the State of Illinois to the extent such laws have
not been preempted by applicable federal law.

 

Section 14.8. Severability.

 

If a provision of the Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included in the Plan.

 

Section 14.9. No Guarantee.

 

Neither the Administrator or the Investment Committee, the Employer, nor the
Trustee in any way guarantees the Trust from loss or depreciation nor the
payment of any money that may be

 

73



--------------------------------------------------------------------------------

or become due to any person from the Trust Fund. Nothing herein contained shall
be deemed to give any Participant, distributee, or Beneficiary an interest in
any specific part of the Trust Fund or any other interest except the right to
receive benefits out of the Trust Fund in accordance with the provisions of the
Plan and the Trust Fund.

 

ARTICLE 15

 

TOP-HEAVY PLAN REQUIREMENTS

 

Section 15.1. Top-Heavy Plan Determination.

 

If as of the determination date (as defined in Section 15.2) for any Plan Year
(a) the sum of the account balances under the Plan and all other defined
contribution plans in the aggregation group (as defined in Section 15.2) and (b)
the present value of accrued benefits under all defined benefit plans in such
aggregation group of all Participants in such plans who are key employees (as
defined in Section 15.2) for such Plan Year exceeds 60 percent of the aggregate
of the account balances and present value of accrued benefits of all
participants in such plans as of the determination date (as defined in Section
15.2), then this Plan shall be a top-heavy plan for such Plan Year, and the
requirements of Sections 15.3 and 15.4 shall be applicable for such Plan Year as
of the first day thereof. If the Plan shall be a top-heavy plan for any Plan
Year and not be a top-heavy plan for any subsequent Plan Year, the requirements
of this Article shall not be applicable for such subsequent Plan Year.

 

Section 15.2. Definitions and Special Rules.

 

(a) Definitions. For purposes of this Article, the following definitions shall
apply:

 

  (1)

Determination Date. The determination date for all plans in the aggregation
group shall be the last day of the preceding Plan Year, and the valuation date
applicable to a determination date shall be (i) in the case of a defined
contribution plan, the date as of which account balances are determined which is
coincident with or immediately precedes the determination date, and (ii) in the
case of a defined benefit plan, the date as of which the most

 

74



--------------------------------------------------------------------------------

 

recent actuarial valuation for the Plan Year that includes the determination
date is prepared, except that if any such plan specifies a different
determination or valuation date, such different date shall be used with respect
to such plan.

 

  (2) Aggregation Group. The aggregation group shall consist of (a) each plan of
an Employer in which a key Employee is a participant, (b) each other plan that
enables such a plan to be qualified under section 401(a) of the Code, and (c)
any other plans of an Employer that the Company designates as part of the
aggregation group and that shall permit the aggregation group to continue to
meet the requirements of sections 401(a) and 410 of the Code with such other
plan being taken into account.

 

  (3) Key Employee. Key Employee shall have the meaning set forth in section
416(i) of the Code.

 

  (4) Compensation. Compensation shall have the meaning set forth in section
415(c)(3) of the Code.

 

(b) Special Rules. For the purpose of determining the accrued benefit or account
balance of a Participant, the accrued benefit or account balance of any person
who has not performed services for an employer at any time during the 1-year
period ending on the determination date shall not be taken into account pursuant
to this Section. Any person who received a distribution from a plan (including a
plan that has terminated) in the aggregation group during the 1-year period
ending on the last day of the preceding Plan Year shall be treated as a
Participant in such plan, and any such distribution shall be included in such
Participant’s account balance or accrued benefit, except that in the case of any
distribution made for a reason other than separation from service, death or
disability, this sentence shall be applied by substituting “5-year period” for
the “1-year period” stated herein.

 

Section 15.3. Minimum Contribution for Top-Heavy Years.

 

Notwithstanding any provision of the Plan to the contrary, the sum of the
Employer contributions under Article 4 (other than Before-Tax Contributions
described in Section 4.1) allocated to the account of each Participant (other
than a key Employee) during any Plan Year and

 

75



--------------------------------------------------------------------------------

the forfeitures allocated to the account of such Participant (other than a key
Employee) during any Plan Year for which the Plan is a top-heavy plan shall in
no event be less than the lesser of (i) three percent of such Participant’s
compensation during such Plan Year and (ii) the highest percentage at which
contributions are made on behalf of any key Employee for such Plan Year.
Notwithstanding the preceding sentence, if the percentage determined pursuant to
clause (ii) of the preceding sentence is less than 3%, such percentage shall be
recalculated by including Before-Tax Contributions made on behalf of key
employees. Such minimum contribution shall be made even if, under other
provisions of the Plan, the Participant would not otherwise be entitled to
receive an allocation or would receive a lesser allocation for the year because
of (i) the Participant’s failure to complete 1,000 Hours of Service, or (ii)
compensation of less than a stated amount. If, during any Plan Year for which
this Section is applicable, a defined benefit plan is included in the
aggregation group and such defined benefit plan is a top-heavy plan for such
Plan Year, the percentage set forth in clause (i) of the first sentence of this
Section shall be five percent. The percentage referred to in clause (ii) of the
first sentence of this Section shall be obtained by dividing the aggregate of
contributions made pursuant to Article 4 and pursuant to any other defined
contribution plan that is required to be included in the aggregation group
(other than a defined contribution plan that enables a defined benefit plan that
is required to be included in such group to be qualified under section 401(a) of
the Code) during the Plan Year on behalf of such key Employee by such key
Employee’s compensation for the Plan Year. Notwithstanding the above, the
provisions of this Section 15.3 shall not apply for any Plan Year with respect
to an Eligible Employee who has accrued the defined benefit minimum provided
under section 416 of the Code under a qualified defined benefit plan maintained
by an Employer or Affiliate.

 

76



--------------------------------------------------------------------------------

ARTICLE 16

 

AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION

 

Section 16.1. Amendment.

 

The Company may at any time and from time to time amend or modify the Plan by
resolution of the Board of Directors of the Company or the Compensation
Committee thereof; provided, however, that the Plan may be amended or modified
by action of the Company’s Senior Vice President and Chief Human Resources
Officer or another executive officer holding a title of equivalent or greater
responsibility to the extent such amendment or modification is consistent with
any delegation of such authority by the Compensation Committee of the Board of
Directors. No amendment shall be made in respect of Eligible Employees who are
members of a bargaining unit represented by IBEW Local Union 15 that is
inconsistent with that portion of the collective bargaining agreement between
such an Employer and IBEW Local Union 15 concerning the Plan.

 

Section 16.2. Establishment of Separate Plan.

 

If an Employer withdraws from the Plan under Section 12.2, the Administrator may
determine the portion of the Trust Fund held by the Trustee that is applicable
to the Participants and former Participants of such Employer and direct the
Trustee to segregate such portion in a separate Trust Fund. Such separate Trust
Fund shall thereafter be held and administered as a part of the separate plan of
such Employer.

 

The portion of the Trust Fund applicable to the Participants and former
Participants of a particular Employer shall be the sum of:

 

  (a) the total amount credited to all accounts that are applicable to the
Participants and former Participants of such Employer and

 

  (b) an amount that bears the same ratio to the excess, if any, of

 

  (i) the total value of the Trust Fund over

 

77



--------------------------------------------------------------------------------

  (ii) the total amount credited to all accounts

 

as the total amount credited to the accounts that are applicable to the
Participants of such Employer bears to the total amount credited to such
accounts of all Participants.

 

Section 16.3. Termination and Distributions upon Termination of the Plan.

 

The Company has established the Plan with the bona fide intention and
expectation that contributions will be continued indefinitely, but the Company
will not have any obligation or liability whatsoever to maintain the Plan for
any given length of time and may terminate the Plan at any time by resolution of
the Board of Directors or the Compensation Committee thereof, to that effect,
without any liability whatsoever for any such termination. Notwithstanding the
preceding sentence, the Plan shall not be terminated in respect of Eligible
Employees who are members of a bargaining unit represented by IBEW Local Union
15 if such termination is inconsistent with the portion of the collective
bargaining agreement between the Employer of such Eligible Employees and IBEW
Local Union 15 concerning the Plan. The Plan will be deemed terminated: (a) if
and when the Company is judicially declared bankrupt, or (b) upon dissolution of
the Company.

 

Upon termination of the Plan by the Company or withdrawal from participation in
the Plan by any Employer pursuant to Section 12.2 or the partial termination of
the Plan with respect to a group of Employees or complete discontinuance of
contributions hereunder, distributions shall be made to each affected
Participant or other persons entitled to distributions pursuant to Article 8
(relating to withdrawals and distributions). If the entire Plan is terminating,
upon the completion of distribution to all Participants, the Trust will
terminate, the Trustee will be relieved from all liability under the Trust, and
no Participant or other person will have any claims thereunder, except as
required by applicable law.

 

78



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, no distribution shall be made to any
Participant (i) until he or she attains age 59½ except as otherwise provided in
Section 8.3 (relating to distributions upon termination of employment) or (ii)
if a successor plan, as defined in Regulations, is established or maintained by
the Participant’s Employer.

 

To the extent that no discrimination in value results, any distribution after
termination or partial termination of the Plan may be made, in whole or in part,
in cash, in securities or other assets in kind, or in non-transferable annuity
contracts, as the Administrator (in its discretion) may determine. All non-cash
distributions shall be valued at fair market value at date of distribution.

 

If the Internal Revenue Service refuses to issue an initial, favorable
determination letter that the Plan and Trust Fund as adopted by an Employer meet
the requirements of section 401(a) of the Code and that the Trust Fund is exempt
from tax under section 501(a) of the Code, the Employer may terminate its
participation in the Plan and shall direct the Trustee to pay and deliver the
portion of the Trust Fund applicable to the Participants of such Employer,
determined pursuant to Section 16.2 to such Employer and such Employer shall pay
to Participants or their beneficiaries the part of such Employer’s portion of
the Trust Fund as is attributable to contributions made by Participants.

 

Section 16.4. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries.

 

Subject only to the provisions of Section 4.5 (relating to the limitation on
Employer contributions), 7.4 (relating to limitations on allocations imposed by
section 415 of the Code) and 16.3 (relating to distribution upon termination of
the Plan), and any other provision of the Plan to the contrary notwithstanding,
it shall be impossible for any part of the Trust Fund to be used for or diverted
to any purpose not for the exclusive benefit of Participants and their
Beneficiaries either by operation or termination of the Plan, power of amendment
or other means.

 

79



--------------------------------------------------------------------------------

 

SUPPLEMENT I

 

Transfers from Other Plans

 

With the consent of the Administrator, whenever a participant in any other
qualified savings or profit sharing plan maintained for employees of an entity
any of whose assets or stock are acquired by an Employer (the “Other Plan”)
becomes a Participant in this Plan, then such Participant’s interest in the
Other Plan may be transferred to the Trustee of this Plan and credited to
administrative subaccounts to be held, invested, reinvested and distributed
pursuant to the terms of the Plan and the Trust and, as of the date of the
transfer of any such Participant’s interest in the Other Plan,

 

  (a) there shall be credited to the Before-Tax Contributions Account of such
Participant that portion of his interest in the Other Plan which is transferred
to the Trustee and which represents the Participant’s salary reduction
contributions, if any, made to the Other Plan on behalf of the Participant,

 

  (b) there shall be credited to the After-Tax Account of such Participant that
portion of his interest in the Other Plan which is transferred to the Trustee
and which represents the Participant’s after-tax contributions, if any, made to
the Other Plan,

 

  (c) there shall be credited to the Employer Matching Contributions Account of
such Participant that portion of his interest in the Other Plan which is
transferred to the Trustee and which represents the matching contributions and
other employer contributions, if any, made to the Other Plan on behalf of the
Participant, and

 

  (d) there shall be credited to the Rollover Account of such Participant that
portion of his interest in the Other Plan which is transferred to the Trustee
and which represents the Participant’s rollover contributions, if any, to the
Other Plan.

 

S-1



--------------------------------------------------------------------------------

Any amounts credited to a Participant’s Before-Tax Contributions Account,
After-Tax Contributions Account, Employer Matching Contributions Account and
Rollover Account shall be credited to the administrative subaccounts in
accordance with such Participant’s investment direction in effect as of the date
of such transfer. Any special provisions applicable to amounts transferred to
the Trustee from any Other Plan shall be set forth in an Exhibit hereto.

 

S-2



--------------------------------------------------------------------------------

 

SUPPLEMENT II

 

Elective Transfers Between This Plan and Plans of Affiliates or the TXU 401(k)
Plan

 

A. Transfers to this Plan. Whenever an individual who is employed by an
Affiliate that is not an Employer has a change in employment status that results
in such individual (a) becoming an Eligible Employee and (b) being ineligible to
make additional elective contributions under a plan maintained by such Affiliate
(an “Affiliate Plan”), such Eligible Employee may elect to transfer his or her
benefits under the Affiliate Plan to this Plan. Such election must be
conditioned upon a voluntary, fully-informed election by the Eligible Employee.
In the event that the Eligible Employee makes such election, his or her benefits
under the Affiliate Plan shall be credited to his account under this Plan, and
such benefits shall be subject to the terms of, and paid as prescribed by, this
Plan, and the terms of the Affiliate Plan shall not apply with respect to such
benefits.

 

An individual who becomes an Eligible Employee in connection with the Company’s
2002 acquisition of from Texas Utilities, Inc. (“TXU”) may elect to transfer his
or her benefits under TXU’s 401(k) plan (the “TXU Plan”) to this Plan. Such
election must be conditioned upon a voluntary, fully-informed election by the
Eligible Employee. In the event that the Eligible Employee makes such election,
his or her benefits under the TXU Plan shall be credited to his account under
this Plan, and such benefits shall be subject to the terms of, and paid as
prescribed by, this Plan, and the terms of the TXU Plan shall not apply with
respect to such benefits.

 

B. Transfers from this Plan. Whenever a Participant has a change in employment
status that results in such Participant (a) ceasing to be an Eligible Employee
and (b) becoming eligible to participate in an Affiliate Plan, such Participant
may elect to transfer his or her benefits under this Plan to the Affiliate Plan.
Such election must be conditioned upon a

 

S-3



--------------------------------------------------------------------------------

voluntary, fully-informed election by the Participant. In the event that the
Participant makes such election, the Participant, effective at the time of the
transfer, shall not be entitled to any benefits under this Plan and the benefits
transferred to the Affiliate Plan shall be subject to the terms of, and paid as
prescribed by, the Affiliate Plan, and the terms of this Plan shall not apply
with respect to such benefits.

 

S-4



--------------------------------------------------------------------------------

 

SUPPLEMENT III

 

Merger of Certain AmerGen Plans into this Plan

 

Purpose. The purpose of this Supplement III is to reflect the merger of the
AmerGen Clinton Employee Savings Plan for Nonbargaining Employees (the “Clinton
Plan”) and the AmerGen TMI and Oyster Creek Employee Savings Plan for
Nonbargaining Employees (collectively, the “AmerGen Plans”) into the Plan
effective February 1, 2004 (the “Merger Date”) and to preserve those provisions
of the AmerGenPlans that cannot be eliminated by amendment without violating
section 411(d)(6) of the Internal Revenue Code and applicable Treasury
regulations thereunder.

 

Definitions. Unless the context clearly indicates otherwise, a term defined in
the Plan shall have the same meanings for purposes of this Supplement III.

 

Conflicts Between the Plan and this Supplement III. This Supplement III and the
Plan together comprise the Plan with respect to AmerGen Plan Participants (as
defined below). In case of any conflict between the provisions of the Plan and
this Supplement III, the terms and provisions of this Supplement III shall
govern to the extent necessary to eliminate such conflict.

 

AmerGen Plan Participants. This Supplement III shall be applicable to all
AmerGen Plan Participants. “AmerGen Plan Participants” are participants in the
Plan who were participants in the AmerGen Plans and whose account balances under
the AmerGen Plans were merged into the Plan.

 

Vesting. All AmerGen Plan Participants shall be fully vested in their accounts
under the Plan.

 

Withdrawals of Employer Matching Contributions. Notwithstanding any provision in
the Plan to the contrary, an AmerGen Plan Participant who, immediately prior to
the Merger Date was a participant in the Clinton Plan (“Clinton Participant”)
who has completed 60 months as either a participant in the Clinton Plan or a
participant in this Plan may elect, in accordance with procedures established by
the Administrator, to receive a distribution of all or any part of his or her
Employer Matching Contributions Account that is attributable to contributions
made under the Clinton Plan, as adjusted for gains, earnings and losses
attributable thereto determined as of the Valuation Date next succeeding the
date of receipt of the request for distribution.

 

Additionally, a Clinton Participant, regardless of his or her period of
participation in the Clinton Plan or this Plan, may elect, in accordance with
procedures established by the Administrator, to receive a distribution of all or
any part of that portion of the Employer Matching Contributions Account that is
attributable to contributions made under the Clinton Plan and that is derived
from Employer Matching Contributions in excess of Employer Matching
Contributions allocated to his or her Employer Matching Contributions Account
during the two Plan Years preceding the Plan Year in which the withdrawal takes
place, adjusted for gains, earnings and losses attributable thereto determined
as of the Valuation Date next succeeding the date of receipt of the request for
distribution.

 

No distribution made pursuant to this paragraph F may be for an amount which is
less than the lesser of (i) $200; or (ii) that portion of the Participant’s
Employer Matching Contributions Account that is attributable to contributions
made under the Clinton Plan, as adjusted for gains, earnings and losses
attributable thereto. In addition, a Participant may not make more than one
withdrawal pursuant to this paragraph F in any Plan Year.

 

Loans. With respect to any loan to an AmerGen Plan Participant that is
outstanding at the Merger Date, the terms of such loan shall continue to be
governed by the note evidencing such loan and the terms applicable to such loan
as in effect under the AmerGen Plans as of the Merger Date. All loans made after
the Merger Date shall be governed by and in accordance with the terms of the
Plan and any loan policy issued thereunder by the Administrator.

 

S-5